Case 20-11570-LSS   Doc 355-1    Filed 08/21/20   Page 1 of 77




                        Exhibit A

                          Plan
               Case 20-11570-LSS             Doc 355-1        Filed 08/21/20       Page 2 of 77




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                             §
     In re:                                                  §      Chapter 11
                                                             §
     PYXUS INTERNATIONAL, INC., et al., 1                    §
                                                             §      Case No. 20-11570 (LSS)
                                Debtors.                     §
                                                             §      (Jointly Administered)
                                                             §
                                                             §

      AMENDED JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
         OF PYXUS INTERNATIONAL, INC. AND ITS AFFILIATED DEBTORS


SIMPSON THACHER & BARTLETT LLP                            YOUNG CONAWAY STARGATT & TAYLOR, LLP
Sandeep Qusba (admitted pro hac vice)                     Pauline K. Morgan (No. 3650)
Michael H. Torkin (admitted pro hac vice)                 Kara Hammond Coyle (No. 4410)
Kathrine A. McLendon (admitted pro hac vice)              Ashley E. Jacobs (No. 5635)
Nicholas E. Baker (admitted pro hac vice)                 Tara C. Pakrouh (No. 6192)
425 Lexington Avenue                                      1000 North King Street
New York, New York 10017                                  Wilmington, Delaware 19801
Telephone:    (212) 455-2000                              Telephone:    (302) 571-6600
Facsimile:    (212) 455-2502                              Facsimile:    (302) 571-1253
Email:        squsba@stblaw.com                           Email:        pmorgan@ycst.com
              michael.torkin@stblaw.com                                 kcoyle@ycst.com
              kmclendon@stblaw.com                                      ajacobs@ycst.com
              nbaker@stblaw.com                                         tpakrouh@ycst.com

Counsel to Debtors and Debtors in Possession

Dated: August 13, 2020




 1
   The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
 identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
 North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
 Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

                                                                                                      D.I. 301
                                                                                                      8/13/20
                Case 20-11570-LSS                  Doc 355-1          Filed 08/21/20           Page 3 of 77




                                               TABLE OF CONTENTS

                                                                                                                             Page

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION,
     COMPUTATION OF TIME, GOVERNING LAW, AND OTHER
     REFERENCES ...................................................................................................................1
     A.    Defined Terms ..........................................................................................................1
     B.    Rules of Interpretation ...........................................................................................16
     C.    Computation of Time..............................................................................................17
     D.    Governing Law.......................................................................................................17
     E.    Reference to Monetary Figures .............................................................................17
     F.    Reference to the Debtors or the Reorganized Debtors ..........................................17
     G.    Restructuring Support Agreement Party Consent Rights and Controlling
           Documents..............................................................................................................17

ARTICLE II. ADMINISTRATIVE AND PRIORITY CLAIMS............................................18
     A.     DIP Facility Claims ...............................................................................................18
     B.     Administrative Claims............................................................................................18
     C.     Professional Fee Claims ........................................................................................19
     D.     Priority Tax Claims................................................................................................20

ARTICLE III. CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS
     AND INTERESTS ...........................................................................................................21
     A.    Classification of Claims and Interests ...................................................................21
     B.    Treatment of Classes of Claims and Interests........................................................22
     C.    Special Provision Governing Unimpaired Claims ................................................28
     D.    Elimination of Vacant Classes ...............................................................................28
     E.    Voting Classes; Presumed Acceptance by Non-Voting Classes ............................28
     F.    Subordinated Claims..............................................................................................28
     G.    Intercompany Interests...........................................................................................29
     H.    Controversy Concerning Impairment ....................................................................29
     I.    Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code .....................29

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ...................................29
     A.   Restructuring Transactions ....................................................................................29
     B.   Sources of Consideration for Plan Distributions ..................................................32
     C.   New Shareholders Agreement ................................................................................35
     D.   Exemption from Registration Requirements ..........................................................35
     E.   Corporate Existence...............................................................................................37
     F.   Corporate Action ...................................................................................................37
     G.   Vesting of Assets in the Reorganized Debtors .......................................................37
     H.   Cancellation of Facilities, Notes, Instruments, Certificates, and Other
          Documents..............................................................................................................38
     I.   Effectuating Documents; Further Transactions ....................................................39
     J.   Exemptions from Certain Taxes and Fees .............................................................39
     K.   New Pyxus Constituent Documents .......................................................................39
                 Case 20-11570-LSS                    Doc 355-1             Filed 08/21/20             Page 4 of 77




          L.         Directors and Officers ...........................................................................................40
          M.         New MIP ................................................................................................................40
          N.         Preservation of Causes of Action ...........................................................................40

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
     LEASES ............................................................................................................................41
     A.    Assumption of Executory Contracts and Unexpired Leases ..................................41
     B.    Claims Based on Rejection of Executory Contracts or Unexpired Leases ............41
     C.    Cure of Defaults and Objections to Cure and Assumption ....................................42
     D.    Insurance Policies ..................................................................................................43
     E.    Indemnification Provisions ....................................................................................44
     F.    Director, Officer, Manager, and Employee Liability Insurance ...........................44
     G.    Employee and Retiree Benefits ..............................................................................44
     H.    Modifications, Amendments, Supplements, Restatements, or Other
           Agreements .............................................................................................................45
     I.    Reservation of Rights .............................................................................................46
     J.    Nonoccurrence of Effective Date ...........................................................................46
     K.    Contracts and Leases Entered Into After the Petition Date ..................................46

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ..........................................46
     A.   Timing and Calculation of Amounts to Be Distributed ..........................................46
     B.   Distributions on Account of Obligations of Multiple Debtors ...............................47
     C.   Distribution Agent..................................................................................................47
     D.   Rights and Powers of Distribution Agent ..............................................................47
     E.   Delivery of Distributions........................................................................................47
     F.   Manner of Payment ................................................................................................48
     G.   Compliance Matters ...............................................................................................49
     H.   No Postpetition or Default Interest on Claims ......................................................49
     I.   Allocation Between Principal and Accrued Interest ..............................................49
     J.   Setoffs and Recoupment .........................................................................................49
     K.   Claims Paid or Payable by Third Parties ..............................................................50

ARTICLE VII. PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND
     INTERESTS .....................................................................................................................50
     A.   Disputed Claims Process .......................................................................................50
     B.   Claims Administration Responsibilities. ................................................................51
     C.   Estimation of Claims and Interests ........................................................................51
     D.   Adjustment to Claims Without Objection ...............................................................52
     E.   No Distributions Pending Allowance.....................................................................52
     F.   Distributions After Allowance................................................................................52
     G.   No Interest ..............................................................................................................52

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED
     PROVISIONS ...................................................................................................................52
     A.   Compromise and Settlement of Claims and Controversies ...................................52
     B.   Binding Effect.........................................................................................................53
     C.   Discharge of Claims ..............................................................................................53


                                                                     ii
                  Case 20-11570-LSS                    Doc 355-1            Filed 08/21/20              Page 5 of 77




          D.         Release of Liens .....................................................................................................54
          E.         Debtor Release .......................................................................................................54
          F.         Third-Party Release ...............................................................................................55
          G.         Exculpation ............................................................................................................56
          H.         Injunction ...............................................................................................................56
          I.         Protection Against Discriminatory Treatment.......................................................57
          J.         Reimbursement or Contribution ............................................................................57
          K.         Term of Injunctions or Stays ..................................................................................58
          L.         Document Retention ...............................................................................................58

ARTICLE IX. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ......................58
     A.   Conditions to Effective Date ..................................................................................58
     B.   Waiver of Conditions to Confirmation or the Effective Date ................................59
     C.   Substantial Consummation ....................................................................................59
     D.   Effect of Non-Occurrence of Conditions to Consummation ..................................59

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE
     PLAN .................................................................................................................................59
     A.    Modification of Plan ..............................................................................................59
     B.    Effect of Confirmation on Modifications ...............................................................60
     C.    Revocation or Withdrawal of Plan ........................................................................60

ARTICLE XI. RETENTION OF JURISDICTION .................................................................60

ARTICLE XII. MISCELLANEOUS PROVISIONS ...............................................................62
     A.   Immediate Binding Effect .......................................................................................62
     B.   Additional Documents ............................................................................................63
     C.   Payment of Certain Fees and Expenses .................................................................63
     D.   Reservation of Rights .............................................................................................63
     E.   Successors and Assigns ..........................................................................................63
     F.   Service of Documents .............................................................................................63
     G.   Entire Agreement ...................................................................................................65
     H.   Plan Supplement Exhibits ......................................................................................65
     I.   Non-Severability ....................................................................................................66
     J.   Votes Solicited in Good Faith ................................................................................66
     K.   Waiver or Estoppel ................................................................................................66
     L.   Closing of Chapter 11 Cases .................................................................................66




                                                                      iii
            Case 20-11570-LSS          Doc 355-1      Filed 08/21/20     Page 6 of 77




                                        INTRODUCTION

        Pyxus International, Inc. (“Pyxus”) and its debtor affiliates, as debtors and debtors-in-
possession in the above-captioned cases (collectively, the “Debtors”) propose this joint plan of
reorganization (the “Plan”) for the resolution of the outstanding Claims against and Interests in the
Debtors pursuant to chapter 11 of the Bankruptcy Code. Capitalized terms used in the Plan and not
otherwise defined shall have the meanings set forth in Article I.A of the Plan. Although proposed
jointly for administrative purposes, the Plan constitutes a separate Plan for each Debtor for the
resolution of outstanding Claims and Interests pursuant to the Bankruptcy Code. Each Debtor is a
proponent of the Plan within the meaning of section 1129 of the Bankruptcy Code. The
classifications of Claims and Interests set forth in Article III of the Plan shall be deemed to apply
separately with respect to each Plan proposed by each Debtor, as applicable. The Plan does not
contemplate substantive consolidation of any of the Debtors. Reference is made to the Disclosure
Statement for a discussion of the Debtors’ history, business, properties and operations, projections,
risk factors, a summary and analysis of this Plan, and certain related matters.

     ALL HOLDERS OF CLAIMS AND INTERESTS ARE ENCOURAGED TO READ
THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY,
PARTICULARLY HOLDERS OF CLAIMS AND INTERESTS ENTITLED TO VOTE TO
ACCEPT OR TO REJECT THE PLAN.

                             ARTICLE I.
             DEFINED TERMS, RULES OF INTERPRETATION,
     COMPUTATION OF TIME, GOVERNING LAW, AND OTHER REFERENCES

A.     Defined Terms

       1.    “Ad Hoc Crossholder Group” means the ad hoc committee of Consenting Second
Lien Noteholders and certain Consenting First Lien Noteholders represented by the Crossholder
Notes Representatives.

      2.     “Ad Hoc First Lien Group” means the ad hoc committee of certain Consenting First
Lien Noteholders represented by the First Lien Notes Representatives.

       3.      “Administrative Claim” means a Claim for costs and expenses of administration of
the Chapter 11 Cases pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the
Bankruptcy Code, including: (a) the actual and necessary costs and expenses of preserving the
Estates and operating the Debtors’ businesses incurred on or after the Petition Date until and
including the Effective Date; and (b) Allowed Professional Fee Claims.

       4.      “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

       5.     “Agreed Percentage” means the percentage equal to (a) $5.0 million divided by (b)
the Agreed Post-Reorganization Equity Value.

       6.      “Agreed Post-Reorganization Equity Value” means $400,000,000.
              Case 20-11570-LSS         Doc 355-1      Filed 08/21/20     Page 7 of 77




        7.     “Allowed” or “Allowing” means, with respect to any Claim or Interest in a Debtor,
(a) any Claim to which the Debtors and the Holder of the Claim agree to the amount of the Claim
or a court of competent jurisdiction has determined the amount of the Claim by Final Order, (b)
any Claim or Interest that is compromised, settled, or otherwise resolved pursuant to the authority
of the Debtors or Reorganized Debtors, as applicable, in a Final Order of the Bankruptcy Court,
(c) any Claim that is listed in the Schedules, if any are Filed, as liquidated, non-contingent, and
undisputed, or (d) any Claim or Interest expressly allowed hereunder; provided, however, that the
Reorganized Debtors shall retain all claims and defenses with respect to Allowed Claims that are
Reinstated or otherwise Unimpaired pursuant to the Plan; provided, further, that no Claim shall be
“Allowed” if it is subject to disallowance in accordance with section 502(d) of the Bankruptcy
Code.

        8.      “Backstop Fee Shares” means that number of shares of New Common Stock equal
to the product of (a) the Effective Date Issuance Amount, multiplied by (b) the product of (i) the
difference between (x) 100% minus (y) the Agreed Percentage, multiplied by (ii) 4.25%, as set
forth in the table in Article IV.B.1 of the Plan.

       9.      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–
1532, as now in effect or hereafter amended, and the rules and regulations promulgated thereunder.

        10.     “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or such other court having jurisdiction over the Chapter 11 Cases, including, to the extent
of the withdrawal of the reference under 28 U.S.C. § 157, the United States District Court for the
District of Delaware.

        11.    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of the United States
Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases and the general, local, and chambers
rules of the Bankruptcy Court, as now in effect or hereafter amended.

        12.    “Business Day” means any day, other than a Saturday, Sunday, or a legal holiday,
as defined in Bankruptcy Rule 9006(a).

       13.     “Cash” or “$” means the legal tender of the United States of America or the
equivalent thereof, including bank deposits, checks, and cash equivalents, as applicable.

        14.    “Cash Collateral” has the meaning set forth in Section 363(a) of the Bankruptcy
Code.

        15.     “Causes of Action” means any claims, interests, damages, remedies, causes of
action, demands, rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
privileges, licenses, Liens, indemnities, guaranties, and franchises of any kind or character
whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising,
contingent or non-contingent, liquidated or unliquidated, secured or unsecured, assertable, directly
or derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law, equity, or
otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and
claims under contracts or for breaches of duties imposed by law; (b) the right to object to or
otherwise contest Claims or Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544
                                                  2
             Case 20-11570-LSS        Doc 355-1     Filed 08/21/20     Page 8 of 77




through 550, or 553 of the Bankruptcy Code; (d) such claims and defenses as fraud, mistake,
duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy Code; and (e)
any state or foreign law fraudulent transfer or similar claim.

        16.     “Chapter 11 Cases” means the procedurally consolidated cases Filed or to be Filed
(as applicable) by the Debtors in the Bankruptcy Court under chapter 11 of the Bankruptcy Code.

        17.     “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code,
against any of the Debtors, whether or not assessed or Allowed.

       18.    “Claims Register” means the official register of Claims against and Interests in the
Debtors maintained by the Solicitation Agent.

        19.   “Class” means a category of Holders of Claims or Interests under section 1122(a)
of the Bankruptcy Code.

        20.    “Confirmation” means entry of the Confirmation Order by the Bankruptcy Court
on the docket of the Chapter 11 Cases.

       21.    “Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases within the meaning of Bankruptcy
Rules 5003 and 9021.

       22.     “Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant
to Bankruptcy Rule 3020(b)(2) and section 1128 of the Bankruptcy Code, including any
adjournments thereof, at which the Bankruptcy Court will consider confirmation of the Plan and
approval of the Disclosure Statement.

       23.    “Confirmation Objection Deadline” means the deadline by which objections to
confirmation of the Plan must be received by the Debtors.

       24.      “Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan under section 1129 of the Bankruptcy Code and approving the Disclosure Statement.

       25.     “Consenting First Lien Noteholders” has the meaning ascribed to such term in the
Restructuring Support Agreement.

       26.     “Consenting Noteholders” has the meaning ascribed to such term in the
Restructuring Support Agreement.

       27.     “Consenting Second Lien Noteholders” has the meaning ascribed to such term in
the Restructuring Support Agreement.

       28.     “Consummation” means the occurrence of the Effective Date.

      29.    “Crossholder Notes Representatives” means Wachtell, Lipton, Rosen & Katz, TRS
Advisors LLC, and any local counsel to the Ad Hoc Crossholder Group.


                                                3
             Case 20-11570-LSS        Doc 355-1      Filed 08/21/20     Page 9 of 77




        30.     “Cure” means the payment of Cash, or the distribution of other property or other
action (as the parties may agree or the Bankruptcy Court may order), as necessary to cure defaults
under an Executory Contract or Unexpired Lease of the Debtors that the Debtors seek to assume
under section 365(a) of the Bankruptcy Code.

       31.     “Cure Claim” means a Claim (unless waived or modified by the applicable
counterparty) based upon a Debtor’s defaults under an Executory Contract or an Unexpired Lease
assumed by such Debtor under section 365 of the Bankruptcy Code, other than a default that is not
required to be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

        32.    “D&O Liability Insurance Policies” means all insurance policies (including any
“tail policy”) maintained by the Debtors as of the Petition Date for liabilities against any of the
Debtors’ current or former directors, managers, and officers, and all agreements, documents, or
instruments relating thereto.

       33.     “Debtor Intercompany Claim” means any Claim held by a Debtor against another
Debtor.

        34.    “Debtor Release” means the release given on behalf of the Debtors and their Estates
to the Released Parties as set forth in Article VIII.E of the Plan.

        35.      “Definitive Restructuring Documents” means (a) the Plan and the Plan Supplement
(and all exhibits, ballots, solicitation procedures, and other documents and instruments related
thereto); (b) the Confirmation Order; (c) the Disclosure Statement; (d) the order of the Bankruptcy
Court approving the Disclosure Statement and the other Solicitation Materials (which may be the
Confirmation Order); (e) the first day pleadings and all orders sought pursuant thereto; (f) the DIP
Orders, the DIP Credit Agreement, and the other DIP Documents and related documentation; (g)
the Exit ABL Credit Agreement; (h) the Exit Term Facility Agreement; (i) the Exit Secured Notes
Indenture or the Replacement First Lien Financing Agreement, as applicable; (j) the Exit
Intercreditor Agreements; (k) the New Pyxus Constituent Documents; and (l) the New
Shareholders Agreement.

       36.     “DIP Agent” means Cortland Capital Market Services LLC, in its capacity as
administrative agent and collateral agent under the DIP Facility, or its successor thereunder.

        37.     “DIP Credit Agreement” means that certain debtor-in-possession credit agreement
consistent in all respects with the Restructuring Support Agreement, by and among Pyxus, as
borrower, each of the guarantors named therein, the DIP Agent, and the DIP Lenders, as amended,
restated, supplemented, or otherwise modified in accordance with its terms.

       38.     “DIP Documents” means, collectively, the DIP Credit Agreement and any and all
other agreements, documents, and instruments delivered or entered into in connection therewith,
including any guarantee agreements, pledge and collateral agreements, intercreditor agreements,
and other security documents (and any joinders thereto).

       39.     “DIP Facility” means that certain $206.7 million delayed-draw term loan debtor-
in-possession facility to be provided to the Debtors by the DIP Lenders in accordance with the

                                                 4
             Case 20-11570-LSS         Doc 355-1       Filed 08/21/20     Page 10 of 77




terms, and subject in all respects to the conditions, set forth in the DIP Credit Agreement and the
DIP Orders.

        40.      “DIP Facility Claim” means any Claim arising under, derived from or based upon
the DIP Documents or DIP Orders, including Claims for all principal amounts outstanding,
interest, fees, expenses, costs, indemnification, and other charges arising under or related to the
DIP Facility.

        41.     “DIP Lenders” means, collectively, the banks, financial institutions, and other
lenders party to the DIP Credit Agreement from time to time, each solely in their capacity as such.

       42.      “DIP Loans” means the loans made under the DIP Facility.

       43.      “DIP Orders” means, collectively, the Interim DIP Order and Final DIP Order.

       44.     “Disclosure Statement” means the disclosure statement containing “adequate
information” (as that term is defined in section 1125(a)(1) of the Bankruptcy Code) with respect
to the Plan and the transactions contemplated thereby, and which is in form and substance
reasonably satisfactory to (a) the Debtors, (b) the Required Consenting Noteholders, and (c) the
Required Ad Hoc First Lien Consenting Noteholders.

         45.      “Disputed” means, with respect to any Claim or Interest, (a) any Claim or Interest
that is disputed under Article VII of the Plan or as to which the Debtors have interposed and not
withdrawn an objection or request for estimation that has not been determined by a Final Order,
(b) any Claim or Interest, proof of which was required to be Filed by order of the Bankruptcy Court
but as to which a proof of Claim or Interest was not timely or properly Filed, (c) any Claim or
Interest that is listed in the Schedules, if any are Filed, as unliquidated, contingent or disputed, and
as to which no request for payment or Proof of Claim or Interest has been Filed, or (d) any Claim
or Interest that is otherwise disputed by any of the Debtors or Reorganized Debtors in accordance
with applicable law or contract, which dispute has not been withdrawn, resolved or overruled by a
Final Order. To the extent the Debtors dispute only the amount of a Claim or Interest, such Claim
or Interest shall be deemed Allowed in the amount the Debtors do not dispute, if any, and Disputed
as to the balance of such Claim or Interest.

       46.    “Distribution Agent” means, as applicable, the Reorganized Debtors or any Entity
the Reorganized Debtors select to make or to facilitate distributions in accordance with the Plan.

        47.     “Distribution Record Date” means the date for determining which Holders of
Allowed Claims and Allowed Interests, other than with respect to holders of public Securities, are
eligible to receive distributions pursuant to the Plan, which date shall be the Confirmation Date or
such other date indicated in the Confirmation Order.

       48.      “DTC” means The Depository Trust Company.

       49.     “Effective Date” means the date that is the first Business Day after the Confirmation
Date on which all conditions precedent to the occurrence of the Effective Date set forth in Article
IX.A of the Plan have been satisfied or waived in accordance with Article IX.B of the Plan.

                                                   5
             Case 20-11570-LSS          Doc 355-1        Filed 08/21/20      Page 11 of 77




      50.    “Effective Date Issuance Amount” means twenty-three (23) million shares of New
Common Stock or such other amount as may be agreed by the Debtors and the Required
Consenting Second Lien Noteholders.

       51.     “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

        52.    “Equityholder Opt-Out Form” means that certain form to be served, together with
certain information relating to the Plan and instructions for accessing copies of the Plan and
Disclosure Statement, on each Holder of an Existing Pyxus Interest, and to be completed and
returned to the Debtors, in each case, consistent with the Scheduling Order, pursuant to which a
Holder of an Existing Pyxus Interest may opt out of the voluntary releases contained in Article
VIII.F of the Plan.

      53.    “Estate” means the estate of any Debtor created under sections 301 and 541 of the
Bankruptcy Code upon the commencement of the applicable Debtor’s Chapter 11 Case.

        54.    “Exculpated Party” means, collectively, and in each case in its capacity as such: (a)
the Debtors; (b) the Reorganized Debtors; and (c) each Related Party of each Entity in clauses (a)
and (b); provided that non-Debtor Affiliates of the Debtors shall not be Exculpated Parties.

        55.      “Executory Contract” means a contract or lease to which one or more of the Debtors
is a party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

       56.     “Existing Equity Cash Pool” means $1,000,000.

       57.     “Existing Equity Record Date” means June 12, 2020.

       58.     “Existing Pyxus Interests” means the outstanding Interests in Pyxus.

        59.    “Exit ABL Credit Agreement” means a credit agreement for a senior secured asset-
based revolving or term loan credit facility, by and among Reorganized Pyxus, 2 the other
applicable subsidiaries of Reorganized Pyxus party thereto, and the lenders and agents party
thereto (which lenders may be existing creditors, including the Consenting Noteholders), which
shall become effective on the Effective Date and be consistent with the Restructuring Term Sheet
and otherwise in form and substance reasonably satisfactory to (a) the Debtors, (b) the Required
Consenting Second Lien Noteholders, and (c) the Required Consenting First Lien Noteholders,
solely with respect to any term or provision of the Exit ABL Credit Agreement that materially and
adversely affects the rights of the Consenting First Lien Noteholders (in their capacities as such).

       60.   “Exit ABL Facility” means the credit facility provided for under the Exit ABL
Credit Agreement.

        61.    “Exit Facility Shares” means that number of shares of New Common Stock equal
to the product of (a) the Effective Date Issuance Amount, multiplied by (b) the product of (i) the

2      In respect of the Exit ABL Credit Agreement, Exit ABL Facility, Exit Secured Notes, Exit Secured Notes
       Indenture, Exit Term Facility Agreement and the Exit Term Facility, all references in the Plan to
       “Reorganized Pyxus” shall be deemed a reference to Pyxus Holdings, Inc.

                                                     6
           Case 20-11570-LSS         Doc 355-1      Filed 08/21/20    Page 12 of 77




difference between (x) 100% minus (y) the Agreed Percentage, multiplied by (ii) 45.00%, as set
forth in the table in Article IV.B.1 of the Plan.

        62.    “Exit Intercreditor Agreements” means one or more intercreditor agreements by
and among the agents or indenture trustees under the Exit ABL Credit Agreement, the Exit Term
Facility Agreement, and the Exit Secured Notes Indenture or Replacement First Lien Financing
Agreement, as applicable, which shall become effective on the Effective Date and be in form and
substance reasonably satisfactory to (a) the Debtors, (b) the Required Consenting Noteholders, and
(c) the Required Ad Hoc First Lien Consenting Noteholders.

       63.    “Exit Secured Notes” means the notes issued by Reorganized Pyxus under the Exit
Secured Notes Indenture on the Effective Date to holders of First Lien Notes. The aggregate
principal amount of Exit Secured Notes as of the Effective Date shall equal 102.1250% of the
aggregate principal amount of First Lien Notes outstanding immediately prior to the Effective
Date.

       64.     “Exit Secured Notes Indenture” means an indenture by and among Reorganized
Pyxus, as issuer, the guarantors named therein, and the trustee and collateral agent thereunder,
providing for the issuance of the Exit Secured Notes, which indenture shall become effective on
the Effective Date and be substantially consistent with the Exit Secured Notes Term Sheet and
otherwise in form and substance reasonably satisfactory to (a) the Debtors, (b) the Required
Consenting Noteholders, and (c) the Required Ad Hoc First Lien Consenting Noteholders.

       65.     “Exit Secured Notes Term Sheet” means the term sheet attached to the Restructuring
Support Agreement as Exhibit D, as such term sheet may be amended, modified, or supplemented
from time to time only in accordance with the Restructuring Support Agreement.

         66.   “Exit Term Facility Agreement” means a credit agreement for the Exit Term
Facility, by and among Reorganized Pyxus, the administrative agent and collateral agent
thereunder, the guarantors named therein, and the lenders and agents party thereto, which shall
become effective on the Effective Date and be consistent with the terms and conditions set forth
in the Exit Term Facility Term Sheet and otherwise in form and substance reasonably satisfactory
to (a) the Debtors and (b) the Required Consenting Noteholders.

        67.   “Exit Term Facility” means the credit facility provided for under the Exit Term
Facility Agreement.

       68.     “Exit Term Facility Term Sheet” means the term sheet attached as Exhibit E to the
Restructuring Support Agreement, as such term sheet may be amended, modified, or supplemented
from time to time only in accordance with the Restructuring Support Agreement.

        69.    “Exit Term Loans” means the loans made under the Exit Term Facility. The
aggregate principal amount of Exit Term Loans as of the Effective Date shall equal (x) the
aggregate principal amount of DIP Loans outstanding immediately prior to the Effective Date, plus
(y) the Total Exit Fee (as defined in the DIP Credit Agreement).



                                                7
             Case 20-11570-LSS        Doc 355-1      Filed 08/21/20      Page 13 of 77




        70.    “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with
the Bankruptcy Court or, with respect to the filing of a Proof of Claim or Proof of Interest, the
Solicitation Agent.

       71.     “Financing Commitment Parties” has the meaning ascribed to such term in the
Restructuring Support Agreement.

       72.    “Final DIP Order” means the Final Order entered by the Bankruptcy Court
approving entrance into the DIP Facility and the use of Cash Collateral, and incorporating the
terms and conditions set forth in, and approving entry into and performance under the DIP Credit
Agreement, and otherwise in form and substance reasonably satisfactory to (a) the Debtors, (b) the
Financing Commitment Parties, (c) the Required Consenting Noteholders, and (d) the Required
Ad Hoc First Lien Consenting Noteholders.

       73.     “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

        74.     “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court
or other court of competent jurisdiction with respect to the relevant subject matter that has not been
reversed, modified, or amended, is not subject to any pending stay and as to which the time to
appeal, move for reargument, reconsideration, or rehearing, or seek certiorari has expired and no
appeal, motion for reargument, reconsideration, or rehearing or petition for certiorari has been
timely taken or Filed, or as to which any appeal that has been taken, motion for reargument,
reconsideration, or rehearing that has been granted or any petition for certiorari that has been or
may be Filed has been resolved by the highest court to which the order or judgment could be
appealed or from which certiorari could be sought or the new trial, reargument, reconsideration,
or rehearing shall have been denied, resulted in no modification of such order, or has otherwise
been dismissed with prejudice; provided, however, that the possibility that a motion under rule 60
of the Federal Rules of Civil Procedure or any comparable Bankruptcy Rule may be Filed relating
to such order or judgment shall not cause such order or judgment to not be a Final Order.

       75.    “First Lien Notes” means the $275,000,000 aggregate outstanding principal amount
of 8.500% Senior Secured First Lien Notes due 2021 issued by Pyxus pursuant to the First Lien
Notes Indenture.

       76.     “First Lien Notes Claim” means any Claim against a Debtor arising under, derived
from, or based on the First Lien Notes Indenture or any other agreement, instrument or document
executed at any time in connection therewith.

       77.    “First Lien Notes Indenture” means that certain Indenture, dated as of October 14,
2016, by and among Pyxus, the guarantors named therein and the First Lien Notes Indenture
Trustee, as amended, restated, supplemented or otherwise modified from time to time.

     78.    “First Lien Notes Indenture Trustee” means The Bank of New York Mellon Trust
Company, N.A., and any successor thereto, as trustee under the First Lien Notes Indenture.

       79.     “First Lien Notes Representatives” means Stroock & Stroock & Lavan LLP,
Pachulski, Stang, Ziehl & Jones LLP, as local counsel to the Ad Hoc First Lien Group, and Perella
Weinberg Partners L.P.
                                                8
             Case 20-11570-LSS        Doc 355-1      Filed 08/21/20     Page 14 of 77




        80.     “Foreign Credit Line” means any working capital line of credit or working capital
loan facility under which a non-U.S. subsidiary or Affiliate of Pyxus is a borrower.

       81.    “Foreign Credit Line Claim” means any claim arising under, derived from, or based
on any Debtor’s obligations under their Foreign Credit Lines.

        82.    “General Unsecured Claim” means any Claim that is not secured, an
Administrative Claim (including, for the avoidance of doubt, a Professional Fee Claim), a DIP
Facility Claim, an Other Secured Claim, a Priority Tax Claim, an Other Priority Claim, a First Lien
Notes Claim, a Second Lien Notes Claim, a Debtor Intercompany Claim, a Non-Debtor
Intercompany Claim, a Foreign Credit Line Claim, or a Claim arising under section 510(b) of the
Bankruptcy Code.

        83.    “Governing Body” means the board of directors, board of managers, manager,
general partner, investment committee, special committee, or such similar governing body of an
Entity.

      84.    “Governmental Unit” has the meaning set forth in section 101(27) of the
Bankruptcy Code.

     85.   “Holder” means an Entity holding a Claim or an Interest, or, if applicable, the New
Common Stock, as applicable.

        86.      “Impaired” means, with respect to any Class of Claims or Interests, a Claim or an
Interest that is not Unimpaired.

        87.     “Indemnification Provisions” means each of the Debtors’ indemnification
provisions in place immediately prior to the Effective Date contained in the Debtors’ bylaws,
certificates of incorporation, other formation documents, board resolutions, or contracts for the
current and former directors, officers, managers, and employees.

       88.     “Initial Commitment Parties” has the meaning ascribed to such term in the
Restructuring Support Agreement.

       89.     “Intercompany Interest” means an Interest held by a Debtor in another Debtor.

        90.     “Interest” means any common stock, limited liability company interest, equity
security (as defined in section 101(16) of the Bankruptcy Code), equity, ownership, profit interests,
unit, or share in a Debtor, including all issued, unissued, authorized, or outstanding shares of
capital stock of the Debtors and any other rights, options, warrants, stock appreciation rights,
phantom stock rights, restricted stock units, redemption rights, repurchase rights, convertible,
exercisable or exchangeable Securities or other agreements, arrangements or commitments of any
character relating to, or whose value is related to, any such interest or other ownership interest in
any Debtor.

       91.    “Interim DIP Order” means the interim order entered by the Bankruptcy Court
approving entrance into the DIP Facility and the use of Cash Collateral, and incorporating the
terms and conditions set forth in, and approving entry into and performance under, the DIP Credit
                                                 9
             Case 20-11570-LSS        Doc 355-1       Filed 08/21/20    Page 15 of 77




Agreement, and otherwise in form and substance reasonably satisfactory to (a) the Debtors, (b) the
Financing Commitment Parties, (c) the Required Consenting Noteholders, and (d) the Required
Ad Hoc First Lien Consenting Noteholders.

       92.     “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

        93.     “New Common Stock” means the shares of common stock, limited liability
company membership units, or functional equivalent thereof of Reorganized Pyxus authorized for
issuance pursuant to the New Pyxus Constituent Documents subject to the terms and conditions
set forth herein and in the New Shareholders Agreement.

        94.     “New MIP” means the post-Effective Date management incentive plan that shall be
implemented with respect to Reorganized Pyxus (and/or its subsidiaries) on or after the Effective
Date, pursuant to which 8.00% of New Common Stock (on a fully diluted basis) shall be reserved
for grant to management, key employees, and directors of the Reorganized Debtors; provided, that
all individual grants under the New MIP will be determined by the Reorganized Pyxus Board.

        95.     “New Pyxus Constituent Documents” means the certificate of incorporation and the
bylaws, or operating or other applicable agreement, of Reorganized Pyxus, each of which shall be
consistent with the Restructuring Term Sheet and otherwise in form and substance reasonably
satisfactory to (a) the Debtors, (b) the Required Consenting Second Lien Noteholders, and (c) the
Required Consenting First Lien Noteholders, solely with respect to any term or provision of the
New Pyxus Constituent Documents that materially affects the rights of the Consenting First Lien
Noteholders (in their capacities as such).

        96.    “New Shareholders Agreement” means the shareholders agreement or operating or
other applicable agreement , including all annexes, exhibits, and schedules thereto, that will govern
certain matters related to the governance of Reorganized Pyxus and the New Common Stock,
which agreement shall become effective on the Effective Date and be consistent with the terms
and conditions set forth in the Restructuring Term Sheet and otherwise in form and substance
reasonably satisfactory to (a) the Debtors and (b) the Required Consenting Second Lien
Noteholders.

      97.    “Non-Debtor Intercompany Claim” means any Claim against a Debtor held by a
non-Debtor Affiliate of the Debtors.

        98.    “Noteholder Approval Rights” means, collectively, the approval, consent, and
consultation rights set forth in the Restructuring Support Agreement, or, if applicable, in a
Definitive Restructuring Document, excluding any approval, consent, or consultation right of any
Debtor under the Restructuring Support Agreement or a Definitive Restructuring Document.

        99.    “Ordinary Course Professionals Order” means an order of the Bankruptcy Court,
if any, approving a motion to employ ordinary course professionals in the Chapter 11 Cases.

        100. “Other Priority Claim” means any Claim other than an Administrative Claim or a
Priority Tax Claim entitled to priority in right of payment under section 507(a) of the Bankruptcy
Code.

                                                 10
            Case 20-11570-LSS         Doc 355-1     Filed 08/21/20     Page 16 of 77




        101. “Other Secured Claim” means any Secured Claim other than a DIP Facility Claim,
a First Lien Notes Claim, or a Second Lien Notes Claim.

       102.    “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

       103. “Petition Date” means the date on which each of the Debtors commence the
Chapter 11 Cases.

        104. “Plan Supplement” means the compilation of documents and forms of documents,
agreements, schedules, and exhibits to the Plan to be Filed by the Debtors (as may be amended,
supplemented, altered, or modified from time to time on the terms set forth herein), and which
includes: (a) the New Shareholders Agreement; (b) the New Pyxus Constituent Documents; (c)
the identity of the members of the Reorganized Pyxus Board and the officers of Reorganized
Pyxus; (d) the Rejected Executory Contract and Unexpired Lease List, if any; (e) the Exit Term
Facility Agreement; (f) the Exit ABL Credit Agreement; (g) the Exit Secured Notes Indenture or,
if applicable, the Replacement First Lien Financing Agreement; and (h) any other necessary
documentation related to the Restructuring Transactions.

        105. “Priority Tax Claim” means any Claim of a Governmental Unit of the kind
specified in section 507(a)(8) of the Bankruptcy Code.

       106. “Professional” means an Entity retained in the Chapter 11 Cases pursuant to a Final
Order in accordance with sections 327, 363, and 1103 of the Bankruptcy Code and to be
compensated for services rendered prior to or on the Effective Date pursuant to sections 327, 328,
329, 330, 331, or 363 of the Bankruptcy Code.

        107. “Professional Fee Claims” means all Claims for accrued, contingent, and/or unpaid
fees and expenses (including transaction and success fees) incurred by a Professional in the
Chapter 11 Cases on or after the Petition Date and through and including the Confirmation Date
that the Bankruptcy Court has not denied by Final Order. To the extent that the Bankruptcy Court
or any higher court of competent jurisdiction denies or reduces by a Final Order any amount of a
Professional’s fees or expenses, then those reduced or denied amounts shall no longer constitute
Professional Fee Claims.

        108. “Professional Fee Escrow Account” means an interest-bearing account funded by
the Debtors with Cash on or before the Effective Date in an amount equal to the Professional Fee
Escrow Amount, provided, however, that the Cash funds in the Professional Fee Escrow Account
shall be increased from Cash on hand at the Reorganized Debtors to the extent applications are
Filed after the Effective Date in excess of the amount of Cash funded into the Professional Fee
Escrow Account as of the Effective Date.

        109. “Professional Fee Escrow Amount” means the aggregate amount of Professional
Fee Claims and other unpaid fees and expenses Professionals estimate they have incurred or will
incur in rendering services to the Debtors prior to and as of the Confirmation Date, which estimates
Professionals shall deliver to the Debtors as set forth in Article II.C.3 of this Plan.

       110. “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the
Chapter 11 Cases.
                                          11
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20     Page 17 of 77




       111. “Proof of Interest” means a proof of Interest Filed against any of the Debtors in the
Chapter 11 Cases.

       112.     “Pyxus” means Pyxus International, Inc.

       113.    “Pyxus Common Stock” means all issued and outstanding shares of common stock
of Pyxus.

       114. “Qualifying Holder of Pyxus Common Stock” means each Holder of Pyxus
Common Stock as of the Existing Equity Record Date that does not (a) submit an Equityholder
Opt-Out Form prior to the deadline for doing so or (b) oppose, object to, or seek to impede or delay
Confirmation.

        115. “Reinstate,” “Reinstated,” or “Reinstatement” means with respect to Claims and
Interests, that the Claim or Interest shall be rendered Unimpaired in accordance with section 1124
of the Bankruptcy Code.

       116. “Rejected Executory Contract and Unexpired Lease List” means the list, as
determined by the Debtors and reasonably satisfactory to the Required Consenting Second Lien
Noteholders, of Executory Contracts and Unexpired Leases that will be rejected by the
Reorganized Debtors pursuant to the Plan, which list, as may be amended from time to time, with
the consent of the Debtors and the Required Consenting Second Lien Noteholders, shall be
included in the Plan Supplement.

         117. “Related Party” means, with respect to any Person or Entity, such Person’s or
Entity’s predecessors, successors, and assigns, subsidiaries, Affiliates, current and former officers,
directors, managers, equityholders, managed accounts or funds, limited partners, general partners,
principals, members, management companies, fund advisors or managers, affiliated investment
funds or vehicles, employees, agents, trustees, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives, and other professionals,
and any such Person’s or Entity’s respective heirs, executors, estates, and nominees, each solely
in their capacity as such.

        118. “Released Party” means collectively, and in each case in its capacity as such: (a)
each of the Debtors; (b) the Reorganized Debtors; (c) the DIP Agent; (d) each of the DIP Lenders;
(e) each Holder of a First Lien Notes Claim who votes in favor of the Plan; (f) the First Lien Notes
Indenture Trustee; (g) each Holder of a Second Lien Notes Claim who votes in favor of the Plan;
(h) the Second Lien Notes Indenture Trustee; (i) the agents or indenture trustees under the Exit
Secured Notes, Exit ABL Facility, and Exit Term Facility; (j) each lender or holder under the Exit
Secured Notes, Exit ABL Facility, and Exit Term Facility; (k) the Initial Commitment Parties; (l)
each current and former Affiliate of each Entity in clause (a) through (k); and (m) each Related
Party of each Entity in clause (a) through (l); provided, however, that in each case, an Entity shall
not be a Released Party if it (A) timely provides, either formally or informally in writing, an
objection to the releases contained in Article VIII.E of the Plan that is not resolved before
Confirmation of the Plan or (B) elects to opt out of the releases contained in Article VIII.F of the
Plan.


                                                 12
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20     Page 18 of 77




        119. “Releasing Parties” means collectively and in each case in their capacity as such:
(a) the Released Parties identified in subsection (a)–(l) and those Released Parties identified in
subsection (m) of the definition of “Released Party” on behalf of whom the parties identified in
subsections (a)–(l) of the definition of “Released Party” have the authority, including under
any agreement or applicable non-bankruptcy law, to grant the Third-Party Release set forth in
Article VIII.F; (b) the Holders of all Claims and Interests who vote to accept the Plan; (c) the
Holders of all Claims or Interests that are Unimpaired under the Plan that have not formally or
informally objected in writing to the Plan or to being included as a “Releasing Party”; (d) the
Holders of all Claims or Interests whose vote to accept or reject the Plan is solicited but who do
not vote either to accept or to reject the Plan and do not opt out of granting the releases set forth
herein; (e) the Holders of all Claims or Interests who vote to reject the Plan but do not opt out of
granting the releases set forth herein; (f) the Holders of all Claims or Interests (other than Holders
of Existing Pyxus Interests) who are deemed to reject the Plan and who do not (A) timely provide,
either formally or informally in writing, an objection to the releases contained in Article VIII.F of
the Plan or (B) elect to opt out of the releases contained in Article VIII.F of the Plan; (g) the
Holders of all Claims and Interests (other than Holders of Existing Pyxus Interests) who were
given notice of the opportunity to opt out of granting the releases set forth herein but did not opt
out; (h) the Holders of Existing Pyxus Interests who do not duly and timely submit an Equityholder
Opt-Out Form opting out of the releases contained in Article VIII.F of the Plan; and (i) each
Related Party of each Entity in clause (b) through clause (h).

       120. “Reorganized Debtor” means a Debtor, or any successor or assign thereto, by
merger, consolidation, reorganization, or otherwise, in the form of a corporation, limited liability
company, partnership, or other form, as the case may be, on and after the Effective Date, including
Reorganized Pyxus.

       121. “Reorganized Pyxus” means collectively, Pyxus as reorganized pursuant to the
Restructuring Transactions, including any new holding company created prior to the Effective Date
that may be the ultimate parent of Reorganized Pyxus, and any successor(s) thereto.

      122. “Reorganized Pyxus Board” means the board of directors (or other applicable
Governing Body) of Reorganized Pyxus determined in accordance with the New Shareholders
Agreement.

        123. “Replacement First Lien Financing” means a financing facility or notes (a) in an
aggregate principal amount sufficient to refinance the First Lien Notes in full (but not in part) in
Cash, including the payment of the redemption premium and accrued and unpaid interest at the
non-default rate to, but not including, the Effective Date, (b) having economic terms that are more
favorable to the Reorganized Debtors in the aggregate (and no less favorable in any material
respect) than the economic terms of the Exit Secured Notes, and (c) having non-economic terms
and conditions that are as or more favorable to the Reorganized Debtors in all material respects
than the Exit Secured Notes.

       124. “Replacement First Lien Financing Agreement” means an agreement evidencing
the Replacement First Lien Financing (if any), which shall become effective on the Effective Date
and otherwise be in form and substance reasonably satisfactory to (a) the Debtors and (b) the
Required Consenting Second Lien Noteholders.

                                                 13
            Case 20-11570-LSS          Doc 355-1       Filed 08/21/20     Page 19 of 77




         125. “Required Ad Hoc First Lien Consenting Noteholders” has the meaning ascribed to
such term in the Restructuring Support Agreement, provided, that any consent rights in the Plan
shall only be effective and enforceable until (a) the Minimum Threshold Condition (as defined in
the Restructuring Support Agreement) ceases to be satisfied at any time or (b) Pyxus obtains and
accepts binding commitments for the Replacement First Lien Financing at any time on or prior to
the 60th day after the Petition Date (or, if earlier, the Confirmation Date), and upon the occurrence
of either such event such rights shall be null and void, and from and after such time this Plan shall
be deemed automatically amended to remove all such rights, provided, that if such binding
commitments for the Replacement First Lien Financing are terminated, such consent rights shall
be reinstated and thereafter be effective and enforceable; provided, further, that that nothing in this
definition shall be construed as amending, waiving, supplementing, or otherwise modifying the
Debtors’ obligations to pay the First Lien Notes Representatives to the extent provided in Section
8(f) of the Restructuring Support Agreement.

        126. “Required Consenting First Lien Noteholders” has the meaning ascribed to such
term in the Restructuring Support Agreement.

        127. “Required Consenting Second Lien Noteholders” has the meaning ascribed to such
term in the Restructuring Support Agreement.

        128. “Required Consenting Noteholders” means, collectively, the Required Consenting
First Lien Noteholders and the Required Consenting Second Lien Noteholders.

        129. “Restructuring Support Agreement” means that certain Restructuring Support
Agreement (and all of the schedules, documents, and exhibits contained therein) entered into on
June 14, 2020 by and among the Debtors, the Consenting Noteholders, and any subsequent Entity
that becomes a party thereto pursuant to the terms thereof.

       130. “Restructuring Term Sheet” means the term sheet attached to the Restructuring
Support Agreement as Exhibit B, as such term sheet may be amended, modified, or supplemented
from time to time only in accordance with the Restructuring Support Agreement.

        131.   “Restructuring Transactions” means the transactions described in Article IV.A of
the Plan.

         132. “Schedules” means any schedules of assets and liabilities, statements of financial
affairs, lists of holders of Claims or Interests and all amendments or supplements thereto Filed by
the Debtors with the Bankruptcy Court to the extent such Filing is not waived pursuant to an order
of the Bankruptcy Court.

       133. “Scheduling Order” means the order entered by the Bankruptcy Court approving
the Debtors’ proposed schedule for, among other things, (a) a combined Confirmation Hearing to
consider Confirmation of the Plan and approval of the Disclosure Statement and (b) the objection
deadlines related thereto.

       134.    “SEC” means the United States Securities and Exchange Commission.


                                                  14
           Case 20-11570-LSS         Doc 355-1       Filed 08/21/20    Page 20 of 77




        135. “Secured Claim” means a Claim: (a) secured by a valid, perfected, and enforceable
Lien on collateral to the extent of the value of such collateral, as determined in accordance with
section 506(a) of the Bankruptcy Code or (b) subject to a valid right of setoff pursuant to section
553 of the Bankruptcy Code.

        136. “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, or any
similar federal, state, or local law, as now in effect or hereafter amended, and the rules and
regulations promulgated thereunder.

       137.    “Security” has the meaning set forth in section 2(a)(1) of the Securities Act.

      138. “Second Lien Notes” means the $635,686,000 aggregate outstanding principal
amount of 9.875% Senior Secured Second Lien Notes due 2021 issued by Pyxus pursuant to the
Second Lien Notes Indenture.

         139. “Second Lien Notes Cash Option” means the “cash” option described in subsection
(c) of the treatment section for Class 4 – Second Lien Notes Claims.

       140. “Second Lien Notes Claim” means any Claim against the Debtors arising under,
derived from, or based upon the Second Lien Notes Indenture.

         141. “Second Lien Notes Common Stock Pool” means that number of shares of New
Common Stock equal to the product of (a) the Effective Date Issuance Amount, multiplied by (b)
the product of (i) the difference between (x) 100% minus (y) the Agreed Percentage, multiplied by
(ii) 50.75%, as set forth in Article IV.B.1 of the Plan.

       142. “Second Lien Notes Indenture” means that certain Indenture, dated as of August 1,
2013 by and among Pyxus, the guarantors named therein and the Second Lien Notes Indenture
Trustee.

       143. “Second Lien Notes Indenture Trustee” means Wilmington Trust, National
Association, as successor trustee and successor collateral trustee under the Second Lien Notes
Indenture.

       144. “Second Lien Notes RSA Fee Shares” means the number of shares of New Common
Stock equal to the product of (a) the Agreed Percentage multiplied by (b) the Effective Date
Issuance Amount, as set forth in the table in Article IV.B.1 of the Plan.

        145. “Second Lien Notes Stock Election Form” means that certain form to be served,
together with certain information relating to the Plan and instructions for accessing copies of the
Plan and Disclosure Statement, on each Holder of a Second Lien Notes Claim, and to be completed
and returned to the Debtors, in each case, consistent with the Scheduling Order, pursuant to which
a Holder of a Second Lien Notes Claim may elect to exercise the Second Lien Notes Stock Option.

         146. “Second Lien Notes Stock Option” means the “stock” option described in subsection
(c) of the treatment section for Class 4 – Second Lien Notes Claims.



                                                15
            Case 20-11570-LSS           Doc 355-1      Filed 08/21/20      Page 21 of 77




        147. “Solicitation Agent” means Prime Clerk, LLC, the notice, claims, and solicitation
agent retained by the Debtors for the Chapter 11 Cases.

       148. “Solicitation Materials” means all solicitation materials with respect to the Plan,
including the Disclosure Statement and related ballots.

       149. “Supplemental Disclosure Statement” means the Supplemental Disclosure
Statement filed on July 13, 2020 [Docket No. 160].

       150. “Third-Party Release” means the release given by each of the Releasing Parties to
the Released Parties as set forth in Article VIII.F of the Plan.

       151. “Trustee Restructuring Expenses” means the reasonable, undisputed, and
documented fees and expenses of (a) the First Lien Notes Indenture Trustee and (b) the Second
Lien Notes Indenture Trustee, and in each case, the reasonable fees and expenses of its
professionals, limited to one primary counsel and one local counsel for each, and only to the extent
such fees and expenses are due and payable pursuant to the First Lien Notes Indenture or Second
Lien Notes Indenture, as applicable.

      152. “Unexpired Lease” means a lease of nonresidential real property to which one or
more of the Debtors is a party that is subject to assumption or rejection under section 365 of the
Bankruptcy Code.

      153. “Unimpaired” means a Class of Claims or Interests that is unimpaired within the
meaning of section 1124 of the Bankruptcy Code.

      154.      “U.S. Trustee” means the Office of the United States Trustee for the District of
Delaware.

B.      Rules of Interpretation

        For purposes of the Plan, except as otherwise provided in this Plan: (1) in the appropriate
context, each term, whether stated in the singular or the plural, shall include both the singular and
the plural, and pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, feminine, and the neuter gender; (2) unless otherwise specified, any reference in the
Plan to an existing document, schedule, term sheet or exhibit, shall mean such document, schedule,
term sheet, or exhibit, as it may have been or may be amended, modified, or supplemented; (3)
unless otherwise specified, all references in the Plan to “Articles” and “Sections” are references to
Articles and Sections, respectively, hereof or hereto; (4) the words “herein,” “hereof,” and “hereto”
refer to the Plan in its entirety rather than to any particular portion of the Plan; (5) any effectuating
provisions may be interpreted by the Debtors or the Reorganized Debtors in such a manner that is
consistent with the overall purpose and intent of the Plan all without further notice to or action,
order, or approval of the Bankruptcy Court or any other Entity; (6) captions and headings to
Articles and Sections are inserted for convenience of reference only and are not intended to be a
part of or to affect the interpretation of the Plan; (7) unless otherwise specified in the Plan, the
rules of construction set forth in section 102 of the Bankruptcy Code shall apply; (8) any term used
in capitalized form in the Plan that is not otherwise defined but that is used in the Bankruptcy Code
or the Bankruptcy Rules shall have the meaning assigned to such term in the Bankruptcy Code or
                                                    16
            Case 20-11570-LSS          Doc 355-1       Filed 08/21/20     Page 22 of 77




the Bankruptcy Rules, as applicable; (9) references to docket numbers of documents Filed in the
Chapter 11 Cases are references to the docket numbers under the Bankruptcy Court’s CM/ECF
system; (10) references to “Proofs of Claim,” “Holders of Claims,” “Disputed Claims,” and the
like shall include “Proofs of Interest,” “Holders of Interests,” “Disputed Interests,” and the like as
applicable; (11) references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable state
limited liability company laws; (12) the terms “include” and “including,” and variations thereof,
shall have the meaning set forth in section 102 of the Bankruptcy Code; and (13) except as
otherwise provided in the Plan, any reference to the Effective Date shall mean the Effective Date
or as soon as reasonably practicable thereafter.

C.     Computation of Time

        Unless otherwise specifically stated in the Plan, the provisions of Bankruptcy Rule 9006(a)
shall apply in computing any period of time prescribed or allowed in the Plan. If the date on which
a transaction may occur pursuant to the Plan shall occur on a day that is not a Business Day, then
such transaction shall instead occur on the next Business Day.

D.     Governing Law

       Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
Code and Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of New
York, without giving effect to the principles of conflict of laws, shall govern the rights, obligations,
construction, and implementation of the Plan, any agreements, documents, instruments, or
contracts executed or entered into in connection with the Plan (except as otherwise set forth in
those agreements, in which case the governing law of such agreement shall control); provided,
however, that corporate governance matters relating to the Debtors or the Reorganized Debtors, as
applicable, shall be governed by the laws of the state of incorporation or formation of the relevant
Debtor or Reorganized Debtor, as applicable.

E.     Reference to Monetary Figures

      All references in the Plan to monetary figures refer to currency of the United States of
America, unless otherwise expressly provided herein.

F.     Reference to the Debtors or the Reorganized Debtors

        Except as otherwise specifically provided in the Plan to the contrary, references in the Plan
to the Debtors or to the Reorganized Debtors mean the Debtors and the Reorganized Debtors, as
applicable, to the extent the context requires.

G.     Restructuring Support Agreement Party Consent Rights and Controlling Documents

        Notwithstanding anything herein to the contrary, any and all consent rights of the parties
to the Restructuring Support Agreement as set forth in the Restructuring Support Agreement with
respect to the form and substance of this Plan, any Definitive Restructuring Document, all exhibits
to the Plan, and the Plan Supplement, including any amendments, restatements, supplements, or
other modifications to such agreements and documents, and any consents, waivers, or other
                                                  17
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20    Page 23 of 77




deviations under or from any such documents, shall be incorporated herein by this reference
(including to the applicable definitions in Article I.A hereof) and be fully enforceable as if stated
in full herein.

        In the event of an inconsistency between the Plan and the Disclosure Statement, the terms
of the Plan shall control in all respects. In the event of any inconsistency between the Plan or Plan
Supplement, on the one hand, and the Confirmation Order on the other hand, the Confirmation
Order shall control.

                                   ARTICLE II.
                       ADMINISTRATIVE AND PRIORITY CLAIMS

        The Plan constitutes a joint plan of reorganization for all of the Debtors. All Claims and
Interests, except DIP Facility Claims, Administrative Claims, Professional Fee Claims, and
Priority Tax Claims, are placed in the Classes set forth in Article III below. In accordance with
section 1123(a)(1) of the Bankruptcy Code, DIP Facility Claims, Administrative Claims,
Professional Fee Claims, and Priority Tax Claims have not been classified and thus are excluded
from the Classes of Claims set forth in Article III of the Plan.

A.     DIP Facility Claims

        All DIP Facility Claims shall be deemed Allowed as of the Effective Date in an amount
equal to (1) the principal amount outstanding under the DIP Facility on such date, (2) all interest
accrued and unpaid thereon to the date of payment, (3) all accrued and unpaid fees, expenses, and
non-contingent indemnification obligations payable under the DIP Documents and the DIP Orders,
and (4) all other Obligations (as defined in the DIP Credit Agreement).

        In full and final satisfaction, settlement, release, and discharge of, and in exchange for,
each Allowed DIP Facility Claim, each Holder of an Allowed DIP Facility Claim (or, in the case
of clause (b)(ii) below, its designee) shall receive, on the Effective Date:

       (a) payment in full in Cash of (i) all accrued and unpaid interest on all outstanding
       DIP Loans as of the Effective Date and (ii) all fees (other than the Total Exit Fee
       (as defined in the DIP Credit Agreement)) and expenses payable pursuant to the
       DIP Documents as of the Effective Date; and

       (b) such Holder’s pro rata share of (i) the Exit Term Loans and (ii) the Exit Facility
       Shares.

B.     Administrative Claims

        Pursuant to section 1129(a)(9) of the Bankruptcy Code, unless otherwise agreed to by the
Holders of an Allowed Administrative Claim and the Debtors, or the Reorganized Debtors, or as
otherwise set forth in an order of the Bankruptcy Court (including pursuant to the procedures
specified therein), as applicable, each Holder of an Allowed Administrative Claim (other than
Holders of Professional Fee Claims and Claims for fees and expenses pursuant to section 1930 of
chapter 123 of title 28 of the United States Code) will receive in full and final satisfaction of its
Administrative Claim an amount of Cash equal to the amount of such Allowed Administrative
                                                 18
            Case 20-11570-LSS         Doc 355-1      Filed 08/21/20    Page 24 of 77




Claim in accordance with the following: (1) if an Administrative Claim is Allowed as of the
Effective Date (or, if not then due, when such Allowed Administrative Claim is due or as soon as
reasonably practicable thereafter); (2) if such Administrative Claim is not Allowed as of the
Effective Date, no later than sixty (60) days after the date on which an order Allowing such
Administrative Claim becomes a Final Order, or as soon as reasonably practicable thereafter; (3) if
such Allowed Administrative Claim is based on liabilities incurred by the Debtors in the ordinary
course of their business after the Petition Date, in accordance with the terms and conditions of the
particular transaction giving rise to such Allowed Administrative Claim without any further action
by the Holders of such Allowed Administrative Claim; or (4) at such time and upon such terms as
set forth in a Final Order of the Bankruptcy Court.

C.     Professional Fee Claims

       1.      Professional Fee Escrow Account

         As soon as reasonably practicable after the Confirmation Date, and no later than one (1)
Business Day prior to the Effective Date, the Debtors shall establish and fund the Professional Fee
Escrow Account with Cash equal to the Professional Fee Escrow Amount. The Professional Fee
Escrow Account shall be maintained in trust solely for the Professionals and for no other Entities
until all Professional Fee Claims Allowed by the Bankruptcy Court have been irrevocably paid in
full to the Professionals pursuant to one or more Final Orders of the Bankruptcy Court. No Liens,
claims, or interests shall encumber the Professional Fee Escrow Account or Cash held in the
Professional Fee Escrow Account in any way. Such funds shall not be considered property of the
Estates, the Debtors, or the Reorganized Debtors.

       The amount of Professional Fee Claims owing to the Professionals shall be paid in Cash to
such Professionals from the funds held in the Professional Fee Escrow Account as soon as
reasonably practicable after such Professional Fee Claims are Allowed by a Final Order of the
Bankruptcy Court; provided, however, that obligations with respect to Allowed Professional Fee
Claims shall not be limited nor be deemed limited to funds held in the Professional Fee Escrow
Account. When all Professional Fee Claims Allowed by the Bankruptcy Court have been
irrevocably paid in full to the Professionals pursuant to one or more Final Orders of the Bankruptcy
Court, any remaining funds held in the Professional Fee Escrow Account shall promptly be paid
to the Reorganized Debtors without any further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity.

       2.      Final Fee Applications and Payment of Professional Fee Claims

        All final requests for payment of Professional Fee Claims for services rendered and
reimbursement of expenses incurred prior to the Confirmation Date must be Filed no later than
thirty (30) days after the Effective Date; provided, however, that any Professional who is subject
to the Ordinary Course Professionals Order may continue to receive such compensation and
reimbursement of expenses for services rendered before the Confirmation Date, without further
Bankruptcy Court order, pursuant to the Ordinary Course Professionals Order. The Bankruptcy
Court shall determine the Allowed amounts of such Professional Fee Claims after notice and a
hearing in accordance with the procedures established by the Bankruptcy Code, Bankruptcy Rules,
and prior Bankruptcy Court orders. The amount of the Allowed Professional Fee Claims owing to

                                                19
            Case 20-11570-LSS         Doc 355-1      Filed 08/21/20    Page 25 of 77




the Professionals shall be paid in Cash to such Professionals, including from funds held in the
Professional Fee Escrow Account when such Professional Fee Claims are Allowed by entry of an
order of the Bankruptcy Court.

       3.      Professional Fee Escrow Amount

        The Professionals shall provide a reasonable and good-faith estimate of their fees and
expenses incurred in rendering services to the Debtors before and as of the Effective Date projected
to be outstanding as of the Effective Date, and shall deliver such estimate to the Debtors no later
than five (5) days before the anticipated Effective Date; provided, however, that such estimate
shall not be considered an admission or limitation with respect to the fees and expenses of such
Professional and such Professionals are not bound to any extent by the estimates. If a Professional
does not provide an estimate, the Debtors may estimate a reasonable amount of unbilled fees and
expenses of such Professional, taking into account any prior payments; provided, however, that
such estimate shall not be binding or considered an admission with respect to the fees and expenses
of such Professional. The total aggregate amount so estimated as of the Effective Date shall be
utilized by the Debtors to determine the amount to be funded to the Professional Fee Escrow
Account, provided that the Reorganized Debtors shall use Cash on hand to increase the amount of
the Professional Fee Escrow Account to the extent fee applications are Filed after the Effective
Date in excess of the amount held in the Professional Fee Escrow Account based on such estimates.

       4.      Post-Confirmation Date Fees and Expenses.

        From and after the Confirmation Date, the Debtors or Reorganized Debtors, as applicable,
shall, in the ordinary course of business and without any further notice to or action, order, or
approval of the Bankruptcy Court, pay in Cash the reasonable and documented legal, professional,
or other fees and expenses related to implementation of the Plan and Consummation incurred by
the Debtors or the Reorganized Debtors, as applicable. Upon the Confirmation Date, any
requirement that Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy
Code in seeking retention or compensation for services rendered after such date shall terminate,
and the Debtors may employ and pay any Professional in the ordinary course of business without
any further notice to or action, order, or approval of the Bankruptcy Court.

       The Debtors and Reorganized Debtors, as applicable, shall pay, within ten (10) Business
Days after submission of a detailed invoice to the Debtors or Reorganized Debtors, as applicable,
such reasonable claims for compensation or reimbursement of expenses incurred by the retained
Professionals of the Debtors or the Reorganized Debtors, as applicable. If the Debtors or
Reorganized Debtors, as applicable, dispute the reasonableness of any such invoice, the Debtors
or Reorganized Debtors, as applicable, or the affected professional may submit such dispute to the
Bankruptcy Court for a determination of the reasonableness of any such invoice, and the disputed
portion of such invoice shall not be paid until the dispute is resolved.

D.     Priority Tax Claims

       Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise agreed by the
Holder of an Allowed Priority Tax Claim and the applicable Debtor or Reorganized Debtor, each
Holder of an Allowed Priority Tax Claim will receive, at the option of the applicable Debtor or

                                                20
             Case 20-11570-LSS         Doc 355-1        Filed 08/21/20    Page 26 of 77




Reorganized Debtor, in full satisfaction of its Allowed Priority Tax Claim that is due and payable
on or before the Effective Date, either (1) Cash equal to the amount of such Allowed Priority Tax
Claim on (a) the date such Allowed Priority Tax Claim is due and payable in the ordinary course
or (b) the later of (i) the Effective Date (or as soon thereafter as reasonably practicable) and (ii)
the date on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, or (2)
otherwise treated in accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy
Code.

E.       Statutory Fees

       Notwithstanding anything herein to the contrary, on the Effective Date, the Debtors shall
pay, in full, in Cash, any fees due and owing to the U.S. Trustee at the time of Confirmation
pursuant to 28 U.S.C. § 1930(a)(6). The Debtors or Reorganized Debtors, as applicable, shall
remain obligated to pay quarterly fees, including any interest thereon, if applicable, to the U.S.
Trustee until the earliest of the Chapter 11 Cases being closed, dismissed or converted to a case
under chapter 7 of the Bankruptcy Code.

                              ARTICLE III.
     CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS

A.       Classification of Claims and Interests

        This Plan constitutes a separate Plan proposed by each Debtor. Except for the Claims
addressed in Article II of the Plan, all Claims and Interests are classified in the Classes set forth
below in accordance with section 1122 of the Bankruptcy Code. A Claim or an Interest is classified
in a particular Class only to the extent that the Claim or Interest qualifies within the description of
that Class and is classified in other Classes to the extent that any portion of the Claim or Interest
qualifies within the description of such other Classes. A Claim or an Interest also is classified in a
particular Class for the purpose of receiving distributions under the Plan only to the extent that
such Claim or Interest is an Allowed Claim or Interest in that Class and has not been paid, released,
or otherwise satisfied prior to the Effective Date.

       The following chart represents the classification of Claims and Interests for each Debtor
pursuant to the Plan:

 Class         Claim or Interest                   Status                   Voting Rights
                                                                          Not Entitled to Vote
     1    Other Secured Claims                Unimpaired
                                                                         (Presumed to Accept)
                                                                          Not Entitled to Vote
     2    Other Priority Claims               Unimpaired
                                                                         (Presumed to Accept)
     3    First Lien Notes Claims                 Impaired                 Entitled to Vote

     4    Second Lien Notes Claims                Impaired                 Entitled to Vote
                                                                          Not Entitled to Vote
     5    Foreign Credit Line Claims          Unimpaired
                                                                         (Presumed to Accept)

                                                   21
               Case 20-11570-LSS       Doc 355-1      Filed 08/21/20    Page 27 of 77




 Class          Claim or Interest                Status                    Voting Rights
                                                                       Not Entitled to Vote
     6     General Unsecured Claims           Unimpaired
                                                                      (Presumed to Accept)
                                                                       Not Entitled to Vote
           Debtor Intercompany               Unimpaired /
     7                                                           (Presumed to Accept or Deemed
           Claims                             Impaired
                                                                            to Reject)
                                                                       Not Entitled to Vote
           Non-Debtor Intercompany           Unimpaired /
     8                                                           (Presumed to Accept or Deemed
           Claims                             Impaired
                                                                            to Reject)
                                                                       Not Entitled to Vote
                                             Unimpaired /
     9     Intercompany Interests                                (Presumed to Accept or Deemed
                                              Impaired
                                                                            to Reject)
                                                                       Not Entitled to Vote
     10    Existing Pyxus Interests            Impaired
                                                                       (Deemed to Reject)

B.        Treatment of Classes of Claims and Interests

       To the extent a Class contains Allowed Claims or Allowed Interests with respect to any
Debtor, the classification of Allowed Claims and Allowed Interests is specified below.

          1.     Class 1 — Other Secured Claims

                 (a)    Classification: Class 1 consists of any Other Secured Claims.

                 (b)    Treatment: Except to the extent that a Holder of an Allowed Other Secured
                        Claim agrees to less favorable treatment of its Allowed Claim, in full and
                        final satisfaction, settlement, release, and discharge of and in exchange for
                        each Allowed Other Secured Claim, each such Holder shall receive, at the
                        option of the applicable Debtor(s), either:

                        (i)     payment in full in Cash of the due and unpaid portion of its Other
                                Secured Claim on the later of (x) the Effective Date (or as soon
                                thereafter as reasonably practicable) and (y) as soon as reasonably
                                practicable after the date such Claim becomes due and payable;

                        (ii)    delivery of collateral securing any such Claim and payment of any
                                interest required under section 506(b) of the Bankruptcy Code;

                        (iii)   Reinstatement of such Allowed Other Secured Claim; or

                        (iv)    such other treatment rendering its Allowed Other Secured Claim
                                Unimpaired in accordance with section 1124 of the Bankruptcy
                                Code.

                 (c)    Voting: Class 1 is Unimpaired under the Plan. Holders of Allowed Other
                        Secured Claims are conclusively presumed to have accepted the Plan under

                                                 22
     Case 20-11570-LSS       Doc 355-1      Filed 08/21/20    Page 28 of 77




              section 1126(f) of the Bankruptcy Code. Holders of Allowed Other Secured
              Claims are not entitled to vote to accept or reject the Plan.

2.     Class 2 — Other Priority Claims

       (a)    Classification: Class 2 consists of any Other Priority Claims.

       (b)    Treatment: Except to the extent that a Holder of an Allowed Other Priority
              Claim agrees to less favorable treatment of its Allowed Claim, in full and
              final satisfaction, settlement, release, and discharge of and in exchange for
              each Allowed Other Priority Claim, each such Holder shall receive, at the
              option of the applicable Debtor(s), either:

              (i)    payment in full in Cash of the due and unpaid portion of its Other
                     Priority Claim on the later of (x) the Effective Date (or as soon
                     thereafter as reasonably practicable) and (y) as soon as reasonably
                     practicable after the date such Claim becomes due and payable; or

              (ii)   such other treatment rendering its Allowed Other Priority Claim
                     Unimpaired in accordance with section 1124 of the Bankruptcy
                     Code.

       (c)    Voting: Class 2 is Unimpaired under the Plan. Holders of Allowed Other
              Priority Claims are conclusively presumed to have accepted the Plan under
              section 1126(f) of the Bankruptcy Code. Holders of Allowed Other Priority
              Claims are not entitled to vote to accept or reject the Plan.

3.     Class 3 — First Lien Notes Claims

       (a)    Classification: Class 3 consists of any First Lien Notes Claims against any
              Debtor.

       (b)    Allowance: On the Effective Date, First Lien Notes Claims shall be
              Allowed in their entirety for all purposes of the Plan in the aggregate
              principal amount of $275,000,000, plus any accrued but unpaid interest to,
              but excluding, the Effective Date, and fees, premiums, and other expenses
              arising under or in connection with the First Lien Notes Indenture as of the
              Effective Date.

       (c)    Treatment: Except to the extent that a Holder of an Allowed First Lien
              Notes Claim agrees to less favorable treatment, on the Effective Date, in
              full and final satisfaction, compromise, settlement, release, and discharge
              of and in exchange for each Allowed First Lien Notes Claim, each Holder
              of an Allowed First Lien Notes Claim shall receive either:

              (i)    (x) payment in full in Cash of all accrued and unpaid interest on such
                     Holder’s First Lien Notes at the non-default rate to, but excluding,
                     the Effective Date, and (y) such Holder’s pro rata share of the Exit
                                       23
     Case 20-11570-LSS     Doc 355-1       Filed 08/21/20    Page 29 of 77




                    Secured Notes (determined based upon the aggregate principal
                    amount of such Holder’s First Lien Notes as a percentage of all First
                    Lien Notes outstanding as of the date of distribution to Holders of
                    Allowed First Lien Notes Claims); or

             (ii)   if Pyxus obtains and accepts a binding commitment for Replacement
                    First Lien Financing on or prior to such day that is sixty (60) days
                    after the Petition Date (and, in any event, prior to the Confirmation
                    Date) and consummates the Replacement First Lien Financing on
                    the Effective Date, its pro rata share of $280.8 million plus all
                    accrued and unpaid interest due and payable on such Holder’s First
                    Lien Notes at the non-default rate to, but excluding, the Effective
                    Date (to the extent not paid during the Chapter 11 Cases), payable
                    in Cash with the proceeds of the Replacement First Lien Financing.

       (d)   Voting: Class 3 is Impaired under the Plan. Holders of Allowed First Lien
             Notes Claims are entitled to vote to accept or reject the Plan.

4.     Class 4 — Second Lien Notes Claims

       (a)   Classification: Class 4 consists of any Second Lien Notes Claims against
             any Debtor.

       (b)   Allowance: On the Effective Date, Second Lien Notes Claims shall be
             Allowed in their entirety for all purposes of the Plan in the aggregate
             principal amount of $635,686,000, plus any accrued but unpaid interest,
             fees, and other expenses arising under or in connection with the Second
             Lien Notes Indenture.

       (c)   Treatment: Except to the extent that a Holder of an Allowed Second Lien
             Notes Claim agrees to less favorable treatment, on the Effective Date, in
             full and final satisfaction, compromise, settlement, release, and discharge
             of and in exchange for each Second Lien Notes Claim, each Holder of an
             Allowed Second Lien Notes Claim shall receive, at such Holder’s election,
             either:

             (i)    such Holder’s Pro Rata Share of the Second Lien Notes Common
                    Stock Pool; or

             (ii)   Cash equal to 2.00% of the principal amount of all Second Lien
                    Notes beneficially owned by such Holder as of the date of
                    distribution to Holders of Allowed Second Lien Notes Claims.

             A Holder of an Allowed Second Lien Notes Claim has the right to elect to
             participate in either the Second Lien Notes Cash Option or the Second Lien
             Notes Stock Option. Such election must be made as to the entirety of the
             Second Lien Notes Claims beneficially owned by such Holder.

                                      24
     Case 20-11570-LSS     Doc 355-1      Filed 08/21/20    Page 30 of 77




             A Holder of an Allowed Second Lien Notes Claim that elects to participate
             in the Second Lien Notes Stock Option must duly and timely complete and
             submit its Second Lien Notes Stock Election Form in accordance with the
             instructions set forth therein. A Holder of an Allowed Second Lien Notes
             Claim that elects to participate in the Second Lien Notes Cash Option does
             not need to complete or submit a Second Lien Notes Stock Election Form.
             For the avoidance of doubt, a Holder of an Allowed Second Lien Notes
             Claim that does not duly and timely submit a Second Lien Notes Stock
             Election Form in accordance with the instructions set forth therein will be
             deemed to have elected the Second Lien Notes Cash Option.

             The Restructuring Support Agreement requires all Consenting Second Lien
             Noteholders to elect the Second Lien Notes Stock Option, and such Persons
             must take all necessary actions to effectuate such election.

             Any Holder that duly and timely elects the Second Lien Notes Stock Option
             shall be deemed to have signed and be a party to the New Shareholders
             Agreement.

             “Pro Rata Share” means, with respect to any Holder of an Allowed Second
             Lien Notes Claim, the percentage equal to (x) the aggregate principal
             amount of Second Lien Notes beneficially owned by such Holder as of the
             date of distribution to Holders of Allowed Second Lien Notes Claims,
             divided by (y) $635,686,000.

       (d)   Voting: Class 4 is Impaired under the Plan. Holders of Allowed Second
             Lien Notes Claims are entitled to vote to accept or reject the Plan.

5.     Class 5 — Foreign Credit Line Claims

       (a)   Classification: Class 5 consists of any Foreign Credit Line Claims against
             any Debtor.

       (b)   Treatment: Except to the extent that a Holder of an Allowed Foreign Credit
             Line Claim agrees to less favorable treatment, on the Effective Date, in
             exchange for each Allowed Foreign Credit Line Claim, each Holder of an
             Allowed Foreign Credit Line Claim shall be Reinstated and paid in the
             ordinary course of business in accordance with the terms and conditions of
             the particular transaction or agreement giving rise to such Allowed Foreign
             Credit Line Claim.

       (c)   Voting: Class 5 is Unimpaired and Holders of Allowed Foreign Credit Line
             Claims are conclusively presumed to have accepted the Plan pursuant to
             section 1126(f) of the Bankruptcy Code. Therefore, Holders of Allowed
             Foreign Credit Line Claims are not entitled to vote to accept or reject the
             Plan.

6.     Class 6 — General Unsecured Claims
                                    25
     Case 20-11570-LSS     Doc 355-1       Filed 08/21/20   Page 31 of 77




       (a)   Classification: Class 6 consists of any General Unsecured Claims against
             any Debtor.

       (b)   Treatment: Except to the extent that a Holder of an Allowed General
             Unsecured Claim agrees to less favorable treatment, on the Effective Date,
             in exchange for each Allowed General Unsecured Claim, each Holder of an
             Allowed General Unsecured Claim shall be Reinstated and paid in the
             ordinary course of business in accordance with the terms and conditions of
             the particular transaction or agreement giving rise to such Allowed General
             Unsecured Claim.

       (c)   Voting: Class 6 is Unimpaired and Holders of Allowed General Unsecured
             Claims are conclusively presumed to have accepted the Plan pursuant to
             section 1126(f) of the Bankruptcy Code. Therefore, Holders of Allowed
             General Unsecured Claims are not entitled to vote to accept or reject the
             Plan.

7.     Class 7 — Debtor Intercompany Claims

       (a)   Classification: Class 7 consists of any Debtor Intercompany Claims.

       (b)   Treatment: Except to the extent otherwise provided in the Plan Supplement,
             each Allowed Debtor Intercompany Claim shall, at the option of the
             applicable Debtors, either on or after the Effective Date, be:

             (i)    Reinstated; or

             (ii)   extinguished, compromised, addressed, setoff, cancelled, or settled,
                    potentially without any distribution on account of such Claims.

       (c)   Voting: Holders of Allowed Debtor Intercompany Claims are conclusively
             presumed to have accepted the Plan pursuant to section 1126(f) or deemed
             to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
             Code, respectively. Therefore, Holders of Allowed Debtor Intercompany
             Claims are not entitled to vote to accept or reject the Plan.

8.     Class 8 — Non-Debtor Intercompany Claims

       (a)   Classification: Class 8 consists of any Non-Debtor Intercompany Claims.

       (b)   Treatment: Except to the extent otherwise provided in the Plan Supplement,
             each Allowed Non-Debtor Intercompany Claim shall, at the option of the
             applicable Debtors, be:

             (i)    Reinstated; or

             (ii)   extinguished, compromised, addressed, setoff, cancelled, or settled,
                    potentially without any distribution on account of such Claims.

                                      26
      Case 20-11570-LSS       Doc 355-1       Filed 08/21/20    Page 32 of 77




        (c)    Voting: Holders of Allowed Non-Debtor Intercompany Claims are
               conclusively presumed to have accepted the Plan pursuant to section
               1126(f) or deemed to have rejected the Plan pursuant to section 1126(g) of
               the Bankruptcy Code, respectively. Therefore, Holders of Allowed Non-
               Debtor Intercompany Claims are not entitled to vote to accept or reject the
               Plan.

9.      Class 9 — Intercompany Interests

        (a)    Classification: Class 9 consists of all Intercompany Interests.

        (b)    Treatment: Except to the extent otherwise provided in the Plan Supplement,
               each Allowed Intercompany Interest shall, at the option of the applicable
               Debtors, be:

               (i)    Reinstated; or

               (ii)   extinguished, compromised, addressed, setoff, cancelled, or settled,
                      potentially without any distribution on account of such Interests.

               For the avoidance of doubt, any Interest in non-Debtor subsidiaries owned
               by a Debtor shall continue to be owned by the applicable Reorganized
               Debtor unless otherwise provided in the Plan Supplement.

        (c)    Voting: Holders of Allowed Intercompany Interests are conclusively
               presumed to have accepted the Plan pursuant to section 1126(f) or deemed
               to have accepted or rejected the Plan pursuant to section 1126(g) of the
               Bankruptcy Code, respectively. Therefore, Holders of Allowed
               Intercompany Interests are not entitled to vote to accept or reject the Plan.

10.     Class 10 — Existing Pyxus Interests

        (a)    Classification: Class 10 consists of all Interests in Pyxus.

        (b)    Treatment: On the Effective Date, all Existing Pyxus Interests, and any
               related Claims described in section 510(b) of the Bankruptcy Code in
               respect of such Existing Pyxus Interests, shall be discharged, cancelled,
               released, and extinguished and of no further force or effect without any
               distribution on account of such Interests. Except as set forth below, Holders
               of Existing Pyxus Interests (and any related Claims described in section
               510(b) of the Bankruptcy Code in respect of such Existing Pyxus Interests),
               shall not receive or retain any other property or interests under the Plan.

               Notwithstanding the foregoing, each Qualifying Holder of Pyxus Common
               Stock will receive its pro rata share of the Existing Equity Cash Pool
               (determined based upon the aggregate number of shares of Pyxus Common
               Stock held by such Holder as a percentage of all shares of Pyxus Common
               Stock as of the date of distribution to such Holders). Any portion of the
                                        27
            Case 20-11570-LSS         Doc 355-1      Filed 08/21/20      Page 33 of 77




                       Existing Equity Cash Pool attributable to a Holder of Pyxus Common Stock
                       that is not a Qualifying Holder of Pyxus Common Stock shall be retained
                       by the Reorganized Debtors.

                       Voting: Holders of Class 10 Existing Pyxus Interests are deemed to have
                       rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
                       Therefore, Holders of Existing Pyxus Interests are not entitled to vote to
                       accept or reject the Plan.

C.     Special Provision Governing Unimpaired Claims

         Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’
or the Reorganized Debtors’ rights regarding any Unimpaired Claim, including all rights regarding
legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claim.
Notwithstanding anything to the contrary in the Plan, each Holder of an Allowed Other Secured
Claim, Allowed Other Priority Claim, Allowed Foreign Credit Line Claim, Allowed General
Unsecured Claim, Allowed Debtor Intercompany Claim (if Unimpaired) or Allowed Non-Debtor
Intercompany Claim (if Unimpaired) shall be entitled to enforce its rights, including any rights of
setoff, in respect of such Unimpaired Claim against the Debtors or the Reorganized Debtors, as
applicable, until such Unimpaired Claim has been either (a) paid in full (i) on terms agreed to
between the Holder of such Unimpaired Claim and the Debtors or the Reorganized Debtors, as
applicable, or (ii) in accordance with the terms and conditions of the applicable documentation or
laws giving rise to such Unimpaired Claim or (b) otherwise satisfied or disposed of as determined
by a court of competent jurisdiction.

D.     Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or
Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy Court as of the
date of the Confirmation Hearing shall be deemed eliminated from the Plan for purposes of voting
to accept or reject the Plan and for purposes of determining acceptance or rejection of the Plan by
such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.     Voting Classes; Presumed Acceptance by Non-Voting Classes

        If a Class contains Claims or Interests eligible to vote and no Holders of Claims or Interests
eligible to vote in such Class vote to accept or reject the Plan, the Debtors shall request the
Bankruptcy Court to deem the Plan accepted by the Holders of such Claims or Interests in such
Class.

F.     Subordinated Claims

        The allowance, classification, and treatment of all Allowed Claims and Allowed Interests
and the respective distributions and treatments under the Plan take into account and conform to
the relative priority and rights of the Claims and Interests in each Class in connection with any
contractual, legal, and equitable subordination rights relating thereto, whether arising under
general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Reorganized Debtors reserve the right to re-
                                                 28
            Case 20-11570-LSS          Doc 355-1      Filed 08/21/20      Page 34 of 77




classify any Allowed Claim or Allowed Interest in accordance with any contractual, legal, or
equitable subordination relating thereto.

G.     Intercompany Interests

        To the extent Reinstated under the Plan, distributions on account of Intercompany Interests
are not being received by Holders of such Intercompany Interests on account of their Intercompany
Interests but for the purposes of administrative convenience and due to the importance of
maintaining the corporate structure for the ultimate benefit of the Holders that receive New
Common Stock in exchange for the Debtors’ and Reorganized Debtors’ agreement under the Plan
to make certain distributions on account of such Holders’ Allowed Claims. For the avoidance of
doubt, any Interest in non-Debtor subsidiaries owned by a Debtor shall continue to be owned by
the applicable Reorganized Debtor.

H.     Controversy Concerning Impairment

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or
Interests, are Impaired, the Bankruptcy Court shall, after notice and a hearing, determine such
controversy on or before the Confirmation Date.

I.     Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code

        Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation
by acceptance of the Plan by one or more of the Classes entitled to vote pursuant to Article III.B
of the Plan. The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of the
Bankruptcy Code with respect to any rejecting Class of Claims or Interests. The Debtors reserve
the right to alter, amend, or modify the Plan, or any document in the Plan Supplement in
accordance with Article X hereof to the extent, if any, that Confirmation pursuant to section
1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment
applicable to a Class of Claims to render such Class of Claims Unimpaired to the extent permitted
by the Bankruptcy Code and the Bankruptcy Rules or to withdraw the Plan as to such Debtor, with
the consent of the Consenting Noteholders in accordance with the Restructuring Support
Agreement and in accordance with the provisions of the Plan. For the avoidance of doubt, and to
the extent applicable, this Plan shall be deemed to be a sale of all of the Debtors’ assets, solely for
purposes of Section 1129(b)(2)(A)(ii) of the Bankruptcy Code, to Holders of Second Lien Notes
Claims as directed by the majority of the Holders of Second Lien Notes Claims under their
collateral documents, and, as contemplated by section 363(k) of the Bankruptcy Code, such sale
was subject to any Superior Alternative Proposal (as defined in the Restructuring Support
Agreement), and no such Superior Alternative Proposal was received and/or accepted by the
Debtors.

                                  ARTICLE IV.
                     MEANS FOR IMPLEMENTATION OF THE PLAN

A.     Restructuring Transactions

        On and after the Confirmation Date, the Debtors or Reorganized Debtors, as applicable,
shall take all actions as may be necessary or appropriate to effectuate the Restructuring
                                              29
            Case 20-11570-LSS          Doc 355-1       Filed 08/21/20     Page 35 of 77




Transactions (as agreed and in accordance with the Restructuring Support Agreement and subject
to the applicable consent and approval rights thereunder), including to establish Reorganized
Pyxus and, if applicable, to transfer assets of the Debtors to Reorganized Pyxus or a subsidiary
thereof. The applicable Debtors or the Reorganized Debtors will take any actions as may be
necessary or advisable to effect a corporate restructuring of the overall corporate structure of the
Debtors, to the extent agreed in accordance with the consent rights in the Restructuring Support
Agreement and provided herein or in the Definitive Restructuring Documents, including the
issuance of all Securities, notes, instruments, certificates, and other documents required to be
issued pursuant to the Plan, one or more intercompany mergers, consolidations, amalgamations,
arrangements, continuances, restructurings, conversions, dissolutions, transfers, liquidations, or
other corporate transactions.

        The actions to implement the Restructuring Transactions may include, in each case if and
as agreed in accordance with the Restructuring Support Agreement and subject to the applicable
consent and approval rights thereunder: (1) the execution and delivery of appropriate agreements
or other documents of merger, amalgamation, consolidation, restructuring, reorganization,
conversion, disposition, transfer, arrangement, continuance, dissolution, sale, purchase, or
liquidation containing terms that are consistent with the terms of the Plan; (2) the execution and
delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any asset,
property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and
having other terms to which the applicable parties agree; (3) the filing of appropriate certificates
or articles of incorporation, reincorporation, formation, merger, consolidation, conversion,
amalgamation, arrangement, continuance, or dissolution or other certificates or documentation for
other transactions as described in clause (1), pursuant to applicable state law; (4) the execution and
delivery of the New Shareholders Agreement and the New Pyxus Constituent Documents, and any
certificates or articles of incorporation, bylaws, or such other applicable formation documents (if
any) of each Reorganized Debtor (including all actions to be taken, undertakings to be made, and
obligations to be incurred and fees and expenses to be paid by the Debtors and/or the Reorganized
Debtors, as applicable); and the issuance, distribution, reservation, or dilution, as applicable, of the
New Common Stock as set forth herein; and (5) all other actions that the Debtors and the Required
Consenting Noteholders determine to be necessary or appropriate.

         As described in Article X.B of the Disclosure Statement and in the Supplemental
Disclosure Statement, the Debtors have elected to structure the Plan as a disposition (or deemed
disposition) of some or all of the assets of the Debtors and/or their direct and indirect subsidiaries,
which the Debtors would treat as a taxable disposition for U.S. federal income tax purposes (a
“Taxable Transaction”); provided, the Debtors reserve the right to elect (with the consent of the
Required Consenting Second Lien Noteholders) on or prior to the Effective Date not to pursue the
Taxable Transaction, which election not to pursue the Taxable Transaction will be provided by
filing a notice thereof on the Docket.

        The Taxable Transaction shall be implemented through the following steps (or such other
steps that the Debtors, in consultation with and with the approval of the Required Consenting
Second Lien Noteholders, determine are reasonably necessary to implement the Plan as a Taxable
Transaction) on or prior to the Effective Date:



                                                  30
         Case 20-11570-LSS             Doc 355-1        Filed 08/21/20         Page 36 of 77




    1. An incorporator will form new Virginia corporations (i.e., “Pyxus One, Inc.”, “Pyxus
       Parent, Inc.” and “Pyxus Holdings, Inc.”) without issuance of equity interests to their
       respective shareholders. Pyxus One, Inc.3 will be “Reorganized Pyxus” for all purposes
       under the Plan.

    2. Immediately prior to the Effective Date, Pyxus Parent, Inc. will issue all of its equity
       interests to Pyxus One, Inc. in exchange for 25,000,000 shares of Pyxus One, Inc.
       equity (i.e., New Common Stock) (“Equity Consideration”). Then, Pyxus Holdings,
       Inc. will issue all of its equity interests to Pyxus Parent, Inc. in exchange for the Equity
       Consideration.

    3. On the Effective Date, a U.S. subsidiary of Pyxus will make a nominal contribution to
       Pyxus One, Inc. (“Nominal Consideration”) in exchange for an additional equity
       interest in Pyxus One, Inc.

    4. Pyxus Holdings, Inc. will incur the ABL Facility. Pyxus Holdings, Inc. will draw on
       the ABL Facility cash which, together with cash on hand, will be sufficient to fund
       (1) the distributions to holders of Allowed Second Lien Notes Claims that elect to take
       the Second Lien Notes Cash Option and (2) the Existing Equity Cash Pool (“Cash
       Consideration”).

    5. Pyxus will transfer to Pyxus Holdings, Inc. all of its assets (including by assuming and
       assigning all of Pyxus’ Executory Contracts and Unexpired Leases to Pyxus Holdings,
       Inc. in accordance with Article V, other than those Executory Contracts and Unexpired
       Leases that are to be rejected) and Pyxus Holdings, Inc. will assume all of Pyxus’
       obligations that are not discharged under the Plan (including all of Pyxus’ obligations
       to satisfy Allowed Administrative Claims, Allowed Professional Fee Claims, Allowed
       Other Secured Claims, Allowed Other Priority Claims, Allowed Foreign Credit Line
       Claims, Allowed General Unsecured Claims, Allowed Debtor Intercompany Claims
       and Allowed Debtor Intercompany Claims as set forth in the Plan) in exchange for
       (i) Pyxus Holdings, Inc. transferring the Equity Consideration to Pyxus, (ii) Pyxus
       Holdings, Inc. transferring the Cash Consideration to Pyxus, (iii) Pyxus Holdings, Inc.
       issuing the Exit Secured Notes under the Exit Secured Notes Indenture which, on behalf
       of Pyxus, will be issued to the Holders of Allowed First Lien Notes Claims as set forth
       in the Plan pursuant to paragraph 8 below, and (iv) Pyxus Holdings, Inc. issuing the
       Exit Term Loans under the Exit Term Facility which, on behalf of Pyxus, will be issued
       to the holders of the DIP Facility Claims as set forth in the Plan pursuant to paragraph
       8 below.

    6. In addition to the transfer of assets to Pyxus Holdings, Inc. pursuant to the Taxable
       Transaction, Pyxus Holdings, Inc. will make an offer of employment to any employees
       of Pyxus and all such employees will become employed by Pyxus Holdings, Inc. or
       another subsidiary of Pyxus Holdings, Inc. on the Effective Date on the same terms and
       conditions existing immediately prior to the Effective Date.


3   On the Effective Date, Pyxus One, Inc. will change its name to Pyxus International, Inc.

                                                   31
            Case 20-11570-LSS         Doc 355-1      Filed 08/21/20     Page 37 of 77




       7. Pyxus One, Inc. equity interests that are held by the U.S. subsidiary of Pyxus will be
          redeemed for the Nominal Consideration.

       8. Pyxus One, Inc. and Pyxus Parent, Inc., along with each applicable subsidiary of Pyxus
          One, Inc., will guarantee the Exit Secured Notes, Exit Facility and ABL Facility.

       9. Pyxus will distribute (i) Exit Secured Notes to the Holders of Allowed First Lien Notes
          Claims pursuant to Article III.B.3(c), (ii) New Common Stock from the Second Lien
          Notes Common Stock Pool to Holders of Allowed Second Lien Notes Claims that elect
          to take the Second Lien Notes Stock Option pursuant to Article III.B.4(c), (iii) cash to
          the Holders of Allowed Second Lien Notes Claims that elect to take or are deemed to
          elect to take the Second Lien Notes Cash Option pursuant to Article III.B.4(c), (iv) cash
          to the Qualifying Holders of Pyxus Common Stock pursuant to Article III.B.10(b), and
          (v) the Exit Term Loans under the Exit Term Facility and the Exit Facility Shares to
          the Holders of the DIP Facility Claims pursuant to Article II.A. For the avoidance of
          doubt, any Claims described in section 510(b) of the Bankruptcy Code in respect of
          Existing Pyxus Interests shall not be assumed by Pyxus Holdings, Inc. and such Claims
          shall receive the treatment set forth in Article III.B.10.

       10. Upon Consummation, Pyxus will change its name to “Old Holdco, Inc.” (or such other
           name identified in the Confirmation Order) and will thereafter wind up and liquidate.

        The Confirmation Order shall and shall be deemed to, pursuant to both section 1123 and
section 363 of the Bankruptcy Code, authorize, among other things, all actions as may be necessary
or appropriate to effect any transaction described in, approved by, contemplated by, or necessary
to effectuate the Plan.

B.     Sources of Consideration for Plan Distributions

       The Debtors shall fund distributions under the Plan, as applicable, with: (1) the issuance
of New Common Stock; (2) the Exit ABL Facility; (3) the Exit Term Facility; (4) the Exit Secured
Notes, or, if applicable, the Replacement First Lien Financing; and (5) the Debtors’ Cash on hand.
Each distribution and issuance referred to in Article VI of the Plan shall be governed by the terms
and conditions set forth in the Plan applicable to such distribution or issuance and by the terms and
conditions of the instruments or other documents evidencing or relating to such distribution or
issuance, which terms and conditions shall bind each Entity receiving such distribution or issuance.
The issuance, distribution, or authorization, as applicable, of certain Securities in connection with
the Plan, including the New Common Stock will be exempt from SEC registration, as described
more fully in Article IV.D below.

       1.      Issuance and Distribution of the New Common Stock

       On the Effective Date, Reorganized Pyxus shall have at least twenty-five (25) million
authorized shares of New Common Stock (or such other amount as may be agreed by the Debtors
and the Required Consenting Second Lien Noteholders) to satisfy the Effective Date Issuance
Amount and all grants under the New MIP. To the extent of any increase in the Effective Date
Issuance Amount, the number of authorized shares of New Common Stock shall be increased
accordingly. The number of shares of New Common Stock equal to the Effective Date Issuance
                                            32
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20    Page 38 of 77




Amount shall be issued on the Effective Date as follows: (a) on account of distributions of the
Second Lien Notes Common Stock Pool to Holders of Allowed Second Lien Notes Claims who
duly and timely submit the Second Lien Notes Stock Election Form, (b) in satisfaction of the
Second Lien Notes RSA Fee Shares, (c) in satisfaction of the Backstop Fee Shares, and (d) on
account of the Exit Facility Shares (in the cases of clauses (b) through (d), to the Persons entitled
thereto pursuant to the terms and conditions of the Restructuring Support Agreement).

        The chart below illustrates the number of shares of New Common Stock that will be issued
on the Effective Date and the percentage of all such shares of New Common Stock (a) without
giving effect to the New MIP, (b) assuming no change in the Effective Date Issuance Amount, and
(c) assuming all Holders duly and timely elect the Second Lien Notes Stock Option:

                      Issuance                        Number of Shares          Percentage
      Second Lien Notes Common Stock Pool               11,526,593.75           50.115625%
      Exit Facility Shares                              10,220,625.00           44.437500%
      Backstop Fee Shares                                965,281.25              4.196875%
      Second Lien Notes RSA Fee Shares                   287,500.00              1.250000%
      Total                                              23,000,000            100.000000%

        There shall be no reduction in the Effective Date Issuance Amount in the event any Holders
of Allowed Second Lien Notes Claims duly and timely elect (or are deemed to have elected) the
Second Lien Notes Cash Option. Any shares of New Common Stock that would have been issued
to such Holders had such Holders duly and timely elected the Second Lien Notes Stock Option
will be allocated as follows: (a) 50.75% to Holders of Allowed Second Lien Notes Claims who
duly and timely elect the Second Lien Notes Stock Option, (b) 45.00% to the recipients of the Exit
Facility Shares, and (c) 4.25% to the recipients of the Backstop Fee Shares (in each case ratably
among the Persons entitled to such distributions or fees, as applicable).

        Each distribution and issuance of the New Common Stock as of the Effective Date shall be
governed by the terms and conditions set forth in the Plan applicable to such distribution, issuance,
and/or dilution, as applicable, and by the terms and conditions of the instruments evidencing or
relating to such distribution, issuance, and/or dilution, as applicable, including the New Pyxus
Constituent Documents and New Shareholders Agreement, the terms and conditions of which shall
bind each Entity receiving such distribution of the New Common Stock. Any Entity’s acceptance
of New Common Stock shall be deemed as its agreement to the New Pyxus Constituent Documents
and the New Shareholders Agreement (and upon such acceptance, each such Entity shall be
deemed to have signed and be a party to the New Shareholders Agreement), as the same may be
amended or modified from time to time following the Effective Date in accordance with their
terms.

        The New Common Stock will not be registered on any exchange as of the Effective Date
and may or may not (at the Debtors’ discretion with the consent of the Required Consenting Second
Lien Noteholders) meet the eligibility requirements of DTC. For the avoidance of doubt,
distributions to Holders of Class 4 – Second Lien Notes Claims shall be made on or as soon as
practicable after the Effective Date, and the Distribution Record Date shall not apply to such
distributions. Notwithstanding anything set forth herein, in the Disclosure Statement, or in the
Confirmation Order, distributions of New Common Stock or Cash, as applicable, to the Holders
                                                 33
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20     Page 39 of 77




of Second Lien Notes shall be made by or at the direction of the Second Lien Notes Indenture
Trustee or the Distribution Agent as determined by the Debtors. Notwithstanding the foregoing,
in no event shall the Second Lien Notes Indenture Trustee (in any capacity) be responsible for any
manual, paper or similar physical and/or individualized method of distribution or other method of
distribution that is not customary for the Second Lien Notes Indenture Trustee under the
circumstances.

       2.      Exit ABL Facility and Exit Term Facility

        On the Effective Date, the Reorganized Debtors shall execute and deliver the Exit ABL
Credit Agreement and the Exit Term Facility Agreement and shall execute, deliver, file, record,
and issue any other related, notes, guarantees, security documents, instruments, or agreements in
connection therewith, including one or more Exit Intercreditor Agreements, in each case, without
(a) further notice to the Bankruptcy Court or (b) further act or action under applicable, law,
regulation, order, or rule or the vote, consent, authorization, or approval of any Entity.

        Confirmation of the Plan shall be deemed approval of the Exit ABL Credit Agreement and
the Exit Term Facility Agreement, and all transactions contemplated thereby, and all actions to be
taken, undertakings to be made, and obligations to be incurred by the Reorganized Debtors in
connection therewith, including the payment of all fees, indemnities, and expenses provided for
therein, authorization of the Reorganized Debtors to be party thereto to enter into and execute the
Exit ABL Credit Agreement and the Exit Term Facility Agreement, and authorization for the
Reorganized Debtors to create or perfect the Liens in connection therewith.

        On the Effective Date, the agents under the Exit ABL Credit Agreement and the Exit Term
Facility Agreement, as applicable, shall be granted valid, binding, and enforceable Liens on the
collateral specified in, and to the extent required by, the Exit ABL Credit Agreement and the Exit
Term Facility Agreement, as applicable, and the other documents executed in connection
therewith. To the extent granted, the guarantees, mortgages, pledges, Liens, and other security
interests granted pursuant to the Exit ABL Credit Agreement or the Exit Term Facility Agreement,
as applicable, and the other documents executed in connection therewith are granted in good faith
as an inducement to extend credit thereunder, shall be valid and enforceable, and shall be deemed
not to constitute a fraudulent conveyance or fraudulent transfer, shall not otherwise be subject to
avoidance, and the priorities of any such Liens and security interests shall be as set forth in the
Exit ABL Credit Agreement, the Exit Term Facility Agreement, the Exit Intercreditor Agreements,
and the other documents executed in connection therewith.

       3.      Exit Secured Notes

        On the Effective Date, Reorganized Pyxus shall issue the Exit Secured Notes pursuant to
the Exit Secured Notes Indenture in an initial aggregate principal amount equal to 102.1250% of
the principal amount of First Lien Notes outstanding as of immediately prior to the Effective Date,
and the Reorganized Debtors are authorized to and authorized to cause any non-Debtor guarantors
to, execute, deliver, file, record, and issue any other related notes, guarantees, security documents,
instruments, or agreements in connection therewith, in each case, without (a) further notice to the
Bankruptcy Court or (b) further act or action under applicable law, regulation, order, or rule or the
vote, consent, authorization, or approval of any Entity.

                                                 34
            Case 20-11570-LSS         Doc 355-1      Filed 08/21/20    Page 40 of 77




        Confirmation of the Plan shall be deemed approval of the Exit Secured Notes, the Exit
Secured Notes Indenture, all transactions contemplated thereby, and all actions to be taken,
undertakings to be made, and obligations to be incurred by the Reorganized Debtors in connection
therewith, including the payment of all fees, indemnities, and expenses provided for therein,
authorization of the Reorganized Debtors to be party thereto to enter into and execute the Exit
Secured Notes Indenture, and authorization for the Reorganized Debtors to create or perfect the
Liens in connection therewith.

        On the Effective Date, the collateral agent under the Exit Secured Notes Indenture shall be
granted valid, binding, and enforceable Liens on the collateral specified in, and to the extent
required by, the Exit Secured Notes Indenture and the other documents executed in connection
therewith. To the extent granted, the guarantees, mortgages, pledges, Liens, and other security
interests granted pursuant to the Exit Secured Notes Indenture and the other documents executed
in connection therewith are granted in good faith as an inducement to the collateral agent under
the Exit Secured Notes Indenture to extend credit thereunder, shall be valid and enforceable, and
shall be deemed not to constitute a fraudulent conveyance or fraudulent transfer, shall not
otherwise be subject to avoidance, and the priorities of any such Liens and security interests shall
be as set forth in the Exit Secured Notes Indenture, the Exit Intercreditor Agreements, and the
other documents executed in connection therewith.

        Alternatively, if Pyxus obtains and accepts a binding commitment for Replacement First
Lien Financing on or prior to such day that is sixty (60) days after the Petition Date (and, in any
event, prior to the Confirmation Date), such Replacement First Lien Financing shall be
consummated on the Effective Date, and Reorganized Pyxus shall not issue any Exit Secured
Notes. The proceeds of such Replacement First Lien Financing shall be used in accordance with
the Plan.

        For the avoidance of doubt, the Distribution Record Date shall not apply to distributions to
Holders of Class 3 – First Lien Notes Claims. Notwithstanding anything set forth herein, in the
Disclosure Statement, or in the Confirmation Order, distributions of Exit Secured Notes or Cash,
as applicable, to the Holders of First Lien Notes shall be made to or at the direction of the First
Lien Notes Indenture Trustee or the Distribution Agent as determined by the Debtors.

       4.      Cash on Hand

        The Debtors or Reorganized Debtors, as applicable, shall use Cash on hand to fund
distributions to certain Holders of Allowed Claims, consistent with the terms of the Plan.

C.     New Shareholders Agreement

       On the Effective Date, Reorganized Pyxus shall enter into and deliver the New
Shareholders Agreement, in substantially the form included in the Plan Supplement, to each Holder
of New Common Stock and such Holders shall be deemed to have signed and shall be bound
thereby, in each case without the need for execution by any party thereto other than Reorganized
Pyxus.

D.     Exemption from Registration Requirements

                                                35
            Case 20-11570-LSS          Doc 355-1       Filed 08/21/20     Page 41 of 77




        All shares of New Common Stock or other Securities, as applicable, issued and distributed
pursuant to the Plan, will be issued and distributed without registration under the Securities Act or
any similar federal, state, or local law in reliance upon (1) section 1145 of the Bankruptcy Code;
(2) section 4(a)(2) of the Securities Act or Regulation D promulgated thereunder; or (3) such other
exemption as may be available from any applicable registration requirements.

         The offering, issuance, and distribution of any shares of New Common Stock or of the Exit
Secured Notes pursuant to the Plan in reliance upon section 1145 of the Bankruptcy Code is exempt
from, among other things, the registration requirements of Section 5 of the Securities Act and any
other applicable U.S. state or local law requiring registration prior to the offering, issuance,
distribution, or sale of securities. Such shares of New Common Stock or other Securities to be
issued under the Plan pursuant to section 1145 of the Bankruptcy Code (a) are not “restricted
securities” as defined in Rule 144(a)(3) under the Securities Act, and (b) subject to the terms of
the New Shareholders Agreement, are freely tradable and transferable by any initial recipient
thereof that (i) is not an “affiliate” of the Debtors as defined in Rule 144(a)(1) under the Securities
Act, (ii) has not been such an “affiliate” within 90 days of such transfer, and (iii) is not an entity
that is an “underwriter” as defined in subsection (b) of Section 1145 of the Bankruptcy Code.

        All New Common Stock or other Securities issued pursuant to the Plan that are not issued
in reliance on section 1145 of the Bankruptcy Code will be issued without registration under the
Securities Act or any similar federal, state, or local law in reliance on section 4(a)(2) of the
Securities Act or Regulation D promulgated thereunder, or such other exemption as may be
available from any applicable registration requirements. All shares of New Common Stock issued
pursuant to the exemption from registration set forth in section 4(a)(2) of the Securities Act or
Regulation D promulgated thereunder will be considered “restricted securities” and may not be
transferred except pursuant to an effective registration statement under the Securities Act or an
available exemption therefrom. The New Common Stock underlying the New MIP will be issued
pursuant to a registration statement or an available exemption from registration under the
Securities Act and other applicable law.

       The availability of the exemption under section 1145 of the Bankruptcy Code or any other
applicable securities laws shall not be a condition to the occurrence of the Effective Date.

       Should the Reorganized Debtors elect, on or after the Effective Date, to reflect all or any
portion of the ownership of Reorganized Pyxus’ New Common Stock or the Exit Secured Notes
through the facilities of DTC, the Reorganized Debtors shall not be required to provide any further
evidence other than the Plan or Final Order with respect to the treatment of such applicable portion
of Reorganized Pyxus’ New Common Stock or the Exit Secured Notes, and such Plan or Final
Order shall be deemed to be legal and binding obligations of the Reorganized Debtors in all
respects.

        DTC shall be required to accept and conclusively rely upon the Plan and Final Order in
lieu of a legal opinion regarding whether Reorganized Pyxus’ New Common Stock or the Exit
Secured Notes are exempt from registration and/or eligible for DTC book-entry delivery,
settlement, and depository services.



                                                  36
            Case 20-11570-LSS          Doc 355-1       Filed 08/21/20     Page 42 of 77




       Notwithstanding anything to the contrary in the Plan, no Entity (including, for the
avoidance of doubt, DTC) may require a legal opinion regarding the validity of any transaction
contemplated by the Plan, including, for the avoidance of doubt, whether Reorganized Pyxus’ New
Common Stock or the Exit Secured Notes are exempt from registration and/or eligible for DTC
book-entry delivery, settlement, and depository services.

E.     Corporate Existence

         Except as otherwise provided in the Plan or the Plan Supplement, each Debtor shall
continue to exist after the Effective Date as a separate corporate entity, limited liability company,
partnership, or other form, as the case may be, with all the powers of a corporation, limited liability
company, partnership, or other form, as the case may be, pursuant to the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the
respective certificate of incorporation and bylaws (or other formation documents) in effect prior
to the Effective Date, except to the extent such certificate of incorporation and bylaws (or other
formation documents) are amended under the Plan, the New Pyxus Constituent Documents, or
otherwise, and to the extent such documents are amended, such documents are deemed to be
amended pursuant to the Plan and require no further action or approval (other than any requisite
filings required under applicable state, provincial, or federal law).

F.     Corporate Action

        On or before the Effective Date, as applicable, all actions contemplated under the Plan or
the Plan Supplement shall be deemed authorized and approved in all respects, including:
(1) adoption or assumption, as applicable, of the agreements with existing management;
(2) selection of the directors, managers, and officers for the Reorganized Debtors;
(3) implementation of the Restructuring Transactions; and (4) all other actions contemplated under
the Plan (whether to occur before, on, or after the Effective Date). All matters provided for in the
Plan involving the corporate structure of the Debtors or the Reorganized Debtors, as applicable,
and any corporate action required by the Debtors or the Reorganized Debtors in connection with
the Plan shall be deemed to have occurred and shall be in effect, without any requirement of further
action by the security holders, directors, managers, or officers of the Debtors or the Reorganized
Debtors, as applicable. On or (as applicable) prior to the Effective Date, the appropriate officers
of the Debtors or the Reorganized Debtors, as applicable, shall be authorized to issue, execute, and
deliver the agreements, documents, securities, and instruments contemplated under the Plan (or
necessary or desirable to effect the transactions contemplated under the Plan) in the name of and
on behalf of the Reorganized Debtors, including the New Shareholders Agreement, the New Pyxus
Constituent Documents, the Exit ABL Credit Agreement, the Exit Term Facility Agreement, the
Exit Secured Notes Indenture, the Exit Intercreditor Agreements, and any and all other agreements,
documents, securities, and instruments relating to the foregoing. The authorizations and approvals
contemplated by this Article IV.F shall be effective notwithstanding any requirements under non-
bankruptcy law.

G.     Vesting of Assets in the Reorganized Debtors

       Except as otherwise provided in the Plan or the Plan Supplement, or in any agreement,
instrument, or other document incorporated in the Plan, on the Effective Date, all property in each

                                                  37
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20     Page 43 of 77




Debtor’s Estate, all Causes of Action, and any property acquired by any of the Debtors under the
Plan shall vest in each respective Reorganized Debtor, free and clear of all Liens, Claims, charges,
or other encumbrances (except for Liens securing obligations on account of Other Secured Claims
that are Reinstated pursuant to the Plan, if any). On and after the Effective Date, except as
otherwise provided in the Plan, each Reorganized Debtor may operate its business and may use,
acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes of Action
without supervision or approval by the Bankruptcy Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules.

H.     Cancellation of Facilities, Notes, Instruments, Certificates, and Other Documents

         On the Effective Date, except to the extent otherwise provided in the Plan, all facilities,
notes, instruments, certificates, shares, and other documents evidencing Claims or Interests shall
be cancelled, and the obligations of the Debtors or the Reorganized Debtors thereunder or in any
way related thereto shall be discharged and deemed satisfied in full, and the DIP Agent, First Lien
Notes Indenture Trustee, and Second Lien Notes Indenture Trustee shall be released from all duties
and obligations thereunder; provided, however, that notwithstanding Confirmation or the
occurrence of the Effective Date, any credit document or agreement that governs the rights of the
Holder of a Claim or Interest and any debt issued thereunder shall continue in effect solely for
purposes of (1) allowing Holders of Allowed Claims to receive distributions under the Plan; (2)
allowing and preserving the rights of the DIP Agent, First Lien Notes Indenture Trustee, and
Second Lien Notes Indenture Trustee to make distributions pursuant to the Plan; (3) preserving the
DIP Agent’s, First Lien Notes Indenture Trustee’s, and Second Lien Notes Indenture Trustee’s
rights to compensation and indemnification as against any money or property distributable to the
Holders of First Lien Notes Claims, Holders of Second Lien Notes Claims, or Holders of DIP
Facility Claims, including permitting the DIP Agent, First Lien Notes Indenture Trustee, and
Second Lien Notes Indenture Trustee to maintain, enforce, and exercise their respective charging
liens, if any, against such distributions; (4) preserving all rights, including rights of enforcement,
of the DIP Agent, First Lien Notes Indenture Trustee, and Second Lien Notes Indenture Trustee
against any Person other than a Released Party (including the Debtors), including with respect to
indemnification or contribution from the Holders of First Lien Notes Claims, Holders of Second
Lien Notes Claims, and Holders of DIP Facility Claims, pursuant and subject to the terms of the
First Lien Notes Indenture, the Second Lien Notes Indenture, and the DIP Credit Agreement,
respectively, as in effect on the Effective Date; (5) permitting the DIP Agent, First Lien Notes
Indenture Trustee, and Second Lien Notes Indenture Trustee to enforce any obligation (if any)
owed to the DIP Agent, First Lien Notes Indenture Trustee, and Second Lien Notes Indenture
Trustee, respectively, under the Plan; (6) permitting the DIP Agent, First Lien Notes Indenture
Trustee, and Second Lien Notes Indenture Trustee to appear in the Chapter 11 Cases or in any
proceeding in the Bankruptcy Court or any other court; and (7) permitting the DIP Agent, First
Lien Notes Indenture Trustee, and Second Lien Notes Indenture Trustee to perform and seek
compensation and reimbursement for any functions that are necessary to effectuate the foregoing;
provided, further, however, that (a) the preceding proviso shall not affect the discharge of Claims
or Interests pursuant to the Bankruptcy Code, the Confirmation Order, or the Plan, or result in any
expense or liability to the Debtors or Reorganized Debtors, as applicable, except as expressly
provided for in the Plan and (b) except as otherwise provided in the Plan, the terms and provisions
of the Plan shall not modify any existing contract or agreement that would in any way be
inconsistent with distributions under the Plan. The DIP Agent, First Lien Notes Indenture Trustee,
                                                 38
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20    Page 44 of 77




and Second Lien Notes Indenture Trustee shall be discharged and shall have no further obligation
or liability except as provided in the Plan and Confirmation Order, and after the performance by
the DIP Agent, First Lien Notes Indenture Trustee, and Second Lien Notes Indenture Trustee and
their representatives and professionals of any obligations and duties required under or related to
the Plan or Confirmation Order, the DIP Agent, First Lien Notes Indenture Trustee, and Second
Lien Notes Indenture Trustee shall be relieved of and released from any obligations and duties
arising under the Plan, the Confirmation Order, and the Second Lien Notes Indenture, except with
respect to such other rights that survive the termination of the Second Lien Notes Indenture. The
fees, expenses, and costs of the DIP Agent, First Lien Notes Indenture Trustee, and Second Lien
Notes Indenture Trustee, including fees, expenses, and costs of its professionals incurred after the
Effective Date in connection with the DIP Credit Agreement, the First Lien Notes Indenture, and
the Second Lien Notes Indenture, as applicable, and reasonable and documented costs and
expenses associated with effectuating distributions pursuant to the Plan will be paid by the
Reorganized Debtors in the ordinary course.

I.     Effectuating Documents; Further Transactions

         On and after the Effective Date, the Reorganized Debtors, and the officers and members of
the boards of directors and managers thereof, are authorized to and may issue, execute, deliver,
file, or record such contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate, implement, and further
evidence the terms and conditions of the Plan, the New Shareholders Agreement, the New Pyxus
Constituent Documents, and the Securities issued pursuant to the Plan in the name of and on behalf
of the Reorganized Debtors, without the need for any approvals, authorizations, or consents except
for those expressly required under the Plan.

J.     Exemptions from Certain Taxes and Fees

       Pursuant to section 1146(a) of the Bankruptcy Code, any issuance, transfer, or exchange of
any Security or the making or delivery of any instrument or transfer under the Plan may not be
taxed under any law imposing a stamp tax or similar tax.

K.     New Pyxus Constituent Documents

        The New Pyxus Constituent Documents shall, among other things: (1) contain terms
consistent with the documentation set forth in the Plan Supplement; (2) authorize the issuance,
distribution, and reservation of the New Common Stock to the Entities entitled to receive such
issuances, distributions and reservations under the Plan; and (3) pursuant to and only to the extent
required by section 1123(a)(6) of the Bankruptcy Code, and limited as necessary to facilitate
compliance with non-bankruptcy federal laws, prohibit the issuance of non-voting equity
Securities.

         On or immediately before the Effective Date, Pyxus or Reorganized Pyxus, as applicable,
will file its New Pyxus Constituent Documents with the applicable Secretary of State and/or other
applicable authorities in its state of incorporation or formation in accordance with the applicable
laws of its respective state of incorporation or formation, to the extent required for such New Pyxus
Constituent Documents to become effective. After the Effective Date, Reorganized Pyxus may

                                                 39
            Case 20-11570-LSS         Doc 355-1      Filed 08/21/20     Page 45 of 77




amend and restate its formation, organizational, and constituent documents as permitted by the
laws of its jurisdiction of formation and the terms of such documents.

L.     Directors and Officers

        On the Effective Date, the Reorganized Pyxus Board shall be determined and selected
consistent with the New Shareholders Agreement.

        On the Effective Date, the terms of the current members of the Pyxus board of directors
shall expire, and the Reorganized Pyxus Board will include those directors set forth in the list of
directors of the Reorganized Debtors included in the Plan Supplement. On the Effective Date, the
officers and overall management structure of Reorganized Pyxus, and all officers and management
decisions with respect to Reorganized Pyxus (and/or any of its direct or indirect subsidiaries),
compensation arrangements, and Affiliate transactions shall only be subject to the approval of the
Reorganized Pyxus Board.

        From and after the Effective Date, each director, officer, or manager of the Reorganized
Debtors shall be appointed and serve pursuant to the terms of their respective charters and bylaws
or other formation and constituent documents, the New Shareholders Agreement, and the New
Pyxus Constituent Documents, and applicable laws of the respective Reorganized Debtor’s
jurisdiction of formation. To the extent that any such director or officer of the Reorganized Debtors
is an “insider” pursuant to section 101(31) of the Bankruptcy Code, the Debtors will disclose the
nature of any compensation to be paid to such director or officer.

M.     New MIP

        On or after the Effective Date, the Reorganized Pyxus Board shall adopt and institute the
New MIP, enact and enter into related policies and agreements, and distribute New Common Stock
to participants based on terms and conditions determined by the Reorganized Pyxus Board.

N.     Preservation of Causes of Action

        In accordance with section 1123(b) of the Bankruptcy Code, the Reorganized Debtors shall
retain and may enforce all rights to commence and pursue any and all Causes of Action, whether
arising before or after the Petition Date, including any actions specifically enumerated in the Plan
Supplement, and the Reorganized Debtors’ rights to commence, prosecute, or settle such Causes
of Action shall be preserved notwithstanding the occurrence of the Effective Date, other than the
Causes of Action released by the Debtors pursuant to the releases and exculpations contained in
the Plan, including in Article VIII of the Plan, which shall be deemed released and waived by the
Debtors and Reorganized Debtors as of the Effective Date.

        The Reorganized Debtors may pursue such Causes of Action, as appropriate, in accordance
with the best interests of the Reorganized Debtors. No Entity may rely on the absence of a
specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to any Cause
of Action against it as any indication that the Debtors or the Reorganized Debtors will not
pursue any and all available Causes of Action against it. The Debtors and the Reorganized
Debtors expressly reserve all rights to prosecute any and all Causes of Action against any
Entity. Unless any Cause of Action against an Entity is expressly waived, relinquished,
                                               40
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20    Page 46 of 77




exculpated, released, compromised, or settled in the Plan or a Final Order of the Bankruptcy Court,
the Reorganized Debtors expressly reserve all Causes of Action, for later adjudication, and,
therefore no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to
such Causes of Action upon, after, or as a consequence of the Confirmation or Consummation.

                           ARTICLE V.
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Assumption of Executory Contracts and Unexpired Leases

        On the Effective Date, except as otherwise provided in the Plan or in any contract,
instrument, release, indenture, or other agreement or document entered into in connection with the
Plan, all Executory Contracts and Unexpired Leases shall be deemed assumed, including the
Restructuring Support Agreement, without the need for any further notice to or action, order, or
approval of the Bankruptcy Court, as of the Effective Date under section 365 of the Bankruptcy
Code, unless such Executory Contract and Unexpired Lease: (1) was assumed or rejected
previously by the Debtors; (2) previously expired or terminated pursuant to its own terms; (3) is
the subject of a motion to reject Filed on or before the Effective Date; or (4) is identified on the
Rejected Executory Contract and Unexpired Lease List. Any intercompany Executory Contracts
or Unexpired Leases may be amended, assumed, assigned, or terminated as of the Effective Date
as determined by the Reorganized Debtors with the consent of the Required Consenting Second
Lien Noteholders (such consent not to be unreasonably withheld, conditioned or delayed) and in
consultation with the Required Consenting First Lien Noteholders.

        Entry of the Confirmation Order shall constitute a Bankruptcy Court order approving the
assumptions or assumption and assignment, as applicable, of such Executory Contracts or
Unexpired Leases as provided for in the Plan, pursuant to sections 365(a) and 1123 of the
Bankruptcy Code effective as of the Effective Date. Each Executory Contract or Unexpired Lease
assumed pursuant to the Plan or by Bankruptcy Court order but not assigned to a third party before
the Effective Date shall re-vest in and be fully enforceable by the applicable contracting
Reorganized Debtor in accordance with its terms, except as such terms may have been modified
by the provisions of the Plan or any order of the Bankruptcy Court authorizing and providing for
its assumption under applicable federal law. Any motions to assume Executory Contracts or
Unexpired Leases pending on the Effective Date shall be subject to approval by the Bankruptcy
Court on or after the Effective Date by a Final Order.

        To the maximum extent permitted by law, to the extent that any provision in any Executory
Contract or Unexpired Lease assumed or assumed and assigned pursuant to the Plan restricts or
prevents, or purports to restrict or prevent, or is breached or deemed breached by, the assumption
or assumption and assignment of such Executory Contract or Unexpired Lease (including any
“change of control” provision), then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate
such Executory Contract or Unexpired Lease or to exercise any other default-related rights with
respect thereto.

B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

                                                 41
            Case 20-11570-LSS         Doc 355-1      Filed 08/21/20    Page 47 of 77




        Entry of the Confirmation Order shall constitute a Bankruptcy Court order approving the
rejections, if any, of any Executory Contracts or Unexpired Leases as provided for in the Plan or
the Rejected Executory Contract and Unexpired Lease List, as applicable. Unless otherwise
provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with respect to Claims
arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the Plan or the
Confirmation Order, if any, must be Filed with the Solicitation Agent at the address specified in
any notice of entry of the Confirmation Order and served on the Reorganized Debtors no later than
thirty days after the effective date of such rejection.

       Any Claims arising from the rejection of an Executory Contract or Unexpired Lease
not Filed with the Solicitation Agent within such time will be automatically disallowed,
forever barred from assertion, and shall not be enforceable against the Debtors, the
Reorganized Debtors, the Estates, or their property, without the need for any objection by
the Debtors or Reorganized Debtors, or further notice to, action, order, or approval of the
Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully satisfied, released, and
discharged, and be subject to the permanent injunction set forth in Article VIII.H of the
Plan, notwithstanding anything in a Proof of Claim to the contrary.

       All Claims arising from the rejection by any Debtor of any Executory Contract or
Unexpired Lease pursuant to section 365 of the Bankruptcy Code shall be treated as a General
Unsecured Claim pursuant to Article III.B of the Plan and may be objected to in accordance with
the provisions of Article VII of the Plan and the applicable provisions of the Bankruptcy Code and
Bankruptcy Rules.

        Notwithstanding anything to the contrary in the Plan, the Debtors, or the Reorganized
Debtors, as applicable, reserve the right to alter, amend, modify, or supplement the Rejected
Executory Contract and Unexpired Lease List at any time through and including thirty days after
the Effective Date.

C.     Cure of Defaults and Objections to Cure and Assumption

        The Reorganized Debtors shall satisfy any monetary defaults, if any, under any Executory
Contract or Unexpired Lease to be assumed hereunder, to the extent required by section 365(b)(1)
of the Bankruptcy Code, upon assumption thereof in the ordinary course of business. If a
counterparty to an Executory Contract or Unexpired Lease believes any Cure amount is due, it
shall assert a Cure Claim against the Debtors or Reorganized Debtors, as applicable, in the ordinary
course of business, subject to all defenses the Debtors or Reorganized Debtors may have with
respect to such Cure Claim. Any Cure Claim shall be deemed fully satisfied, released, and
discharged upon payment by the Reorganized Debtors of the applicable Cure Claim. The Debtors,
with the consent of the Required Consenting Noteholders, or the Reorganized Debtors, as
applicable, may settle any Cure Claims without any further notice to or action, order, or approval
of the Bankruptcy Court.

        Unless otherwise agreed upon in writing by the parties to the applicable Executory Contract
or Unexpired Lease, any objection by a counterparty to an Executory Contract or Unexpired Lease
to a proposed assumption must be Filed, served, and actually received by the counsel to the Debtors

                                                42
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20     Page 48 of 77




and the U.S. Trustee on the Confirmation Objection Deadline or other deadline that may be set by
the Court. Any counterparty to an Executory Contract or Unexpired Lease that fails to object timely
to the proposed assumption will be deemed to have assented to such assumption.

       In the event of a dispute regarding (1) the amount of any Cure Claim; (2) the ability of the
Reorganized Debtors or any assignee to provide adequate assurance of future performance under
the Executory Contract or Unexpired Lease to be assumed; or (3) any other matter pertaining to
assumption or the payment of Cure Claims, payment of a Cure Claim, if any, shall occur as soon
as reasonably practicable after the entry of a Final Order resolving such dispute and approving
such assumption.

        Each Debtor or Reorganized Debtor, as applicable, shall be authorized to reject any
Executory Contract or Unexpired Lease to the extent the Debtor or the Reorganized Debtor, as
applicable, in the exercise of its sound business judgment, concludes that the amount of the Cure
obligation as determined by Final Order or as otherwise finally resolved, renders assumption of
such Executory Contract or Unexpired Lease unfavorable to the applicable Debtor’s Estate or the
Reorganized Debtor. Such rejected Executory Contracts or Unexpired Leases shall be deemed as
listed on the Rejected Executory Contract and Unexpired Lease List, if any.

        Without limiting the requirement to pay any Cure Claims as set forth above, assumption of
any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall result in the
full release and satisfaction of any Claims or defaults, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired
Lease at any time prior to the effective date of assumption. Any Proof of Claim Filed with respect
to an Executory Contract or Unexpired Lease that has been assumed shall be deemed
disallowed and expunged, without further notice to or action, order, or approval of the
Bankruptcy Court.

D.     Insurance Policies

        Each of the Debtors’ Insurance Policies and any agreements, documents, or instruments
relating thereto, are treated as Executory Contracts under the Plan. On the Effective Date, the
Debtors shall be deemed to have assumed all insurance policies and any agreements, documents,
and instruments relating to coverage of all insured Claims. Except as set forth in Article V.F of the
Plan, nothing in this Plan, the Plan Supplement, the Disclosure Statement, as amended, the
Confirmation Order, or any other order of the Bankruptcy Court (including any other provision
that purports to be preemptory or supervening), (1) alters, modifies, releases or otherwise amends
the terms and conditions of (or the coverage provided by) any of such insurance policies or any
obligations owed under indemnity agreements provided to a surety in respect of any surety bonds
or (2) alters, releases or modifies the duty, if any, that the insurers, third party administrators or
surety bond providers pay claims covered by such insurance policies or surety bonds and, with
respect to any paid claims, their right to seek payment or reimbursement from all indemnitors,
including the Debtors (or after the Effective Date, the Reorganized Debtors) or draw on any
collateral or security therefor. For the avoidance of doubt, insurers, third party administrators and
surety bond providers shall not need to nor be required to File or serve a Cure objection or a


                                                 43
            Case 20-11570-LSS         Doc 355-1      Filed 08/21/20     Page 49 of 77




request, application, claim, Proof of Claim, or motion for payment and shall not be subject to any
claims bar date or similar deadline governing Cure amounts or Claims.

E.     Indemnification Provisions

        On and as of the Effective Date, the Indemnification Provisions will be assumed and
irrevocable and will survive the effectiveness of the Plan, and the Reorganized Debtors’ New
Pyxus Constituent Documents will provide for the indemnification, defense, reimbursement,
exculpation, and/or limitation of liability of, and advancement of fees and expenses to the Debtors’
and the Reorganized Debtors’ current and former directors, officers, managers, and employees at
least to the same extent as the organizational documents of each of the respective Debtors on the
Petition Date. None of the Debtors, or the Reorganized Debtors, as applicable, will amend and/or
restate their respective governance documents before or after the Effective Date to amend,
augment, terminate, or adversely affect any of the Debtors’ or the Reorganized Debtors’
obligations to provide such indemnification rights or such current or former directors’, officers’,
managers, or employees’ indemnification rights.

        On and as of the Effective Date, any of the Debtors’ indemnification obligations with
respect to any contract or agreement that is the subject of or related to any litigation against the
Debtors or Reorganized Debtors, as applicable, shall be assumed by the Reorganized Debtors and
otherwise remain unaffected by the Chapter 11 Cases.

F.     Director, Officer, Manager, and Employee Liability Insurance

       On the Effective Date, pursuant to section 365(a) of the Bankruptcy Code, the Debtors
shall be deemed to have assumed all of the D&O Liability Insurance Policies (including, if
applicable, any “tail policy”) and any agreements, documents, or instruments relating thereto.
Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval of the
Reorganized Debtors’ assumption of all such policies (including, if applicable, any “tail policy”).

        After the Effective Date, none of the Debtors or the Reorganized Debtors shall terminate
or otherwise reduce the coverage under any such policies (including, if applicable, any “tail
policy”) with respect to conduct occurring prior to the Effective Date, and all officers, directors,
managers, and employees of the Debtors who served in such capacity at any time before the
Effective Date shall be entitled to the full benefits of any such policies regardless of whether such
officers, directors, managers, or employees remain in such positions after the Effective Date.

        On and after the Effective Date, each of the Reorganized Debtors shall be authorized to
purchase a directors’ and officers’ liability insurance policy for the benefit of their respective
directors, members, trustees, officers, and managers in the ordinary course of business.

G.     Employee and Retiree Benefits

        Except as otherwise provided in the Plan, on and after the Effective Date, without limiting
any authority to modify the same provided to the Reorganized Debtors and/or the Reorganized
Pyxus Board under the Debtors’ respective formation and constituent documents, employment
policies, and contracts or under law, provided, that no modification shall impact any obligations
arising prior to the Petition Date, the Reorganized Debtors shall: (1) honor in the ordinary course
                                                 44
            Case 20-11570-LSS          Doc 355-1       Filed 08/21/20     Page 50 of 77




of business any assumed contracts, agreements, policies, programs, and plans, in accordance with
their respective terms, for, among other things, compensation (including any incentive plans),
retention plans, health care benefits, disability benefits, deferred compensation benefits, savings,
severance benefits, retirement benefits, SERP benefits, SRAP benefits, welfare benefits, workers’
compensation insurance, and accidental death and dismemberment insurance for the directors,
officers, and employees of any of the Debtors who served in such capacity from and after the
Petition Date; and (2) honor, in the ordinary course of business, Claims of employees employed
as of the Effective Date for accrued vacation time arising prior to the Petition Date and not
otherwise paid pursuant to a Bankruptcy Court order. Notwithstanding the foregoing, pursuant to
section 1129(a)(13) of the Bankruptcy Code, from and after the Effective Date, all retiree benefits
(as such term is defined in section 1114 of the Bankruptcy Code) shall continue to be paid in
accordance with applicable law.

        The Debtors are the contributing sponsor and members of the sponsor’s controlled group
for the Pyxus International, Inc. Pension Plan (the “Pension Plan”). The Pension Plan is covered
by Title IV of the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”).
The Pension Benefit Guaranty Corporation (“PBGC”), a United States Government corporation
and federal agency, guarantees the payment of certain pension benefits upon termination of a
pension plan covered by Title IV of ERISA. Upon confirmation of the Plan of Reorganization,
the Reorganized Debtors will assume and continue to maintain the Pension Plan, and contribute to
the Pension Plan the amount necessary to satisfy the minimum funding standard under ERISA and
the Internal Revenue Code. Nothing in the Plan or the Confirmation Order will be construed as
discharging, releasing or relieving the Debtors, or their successors, including the Reorganized
Debtors, or any party, in any capacity, from any liability imposed under any law or regulatory
provision with respect to the Pension Plan or PBGC. PBGC and the Pension Plan will not be
enjoined or precluded from enforcing such liability as a result of any provision of the Plan or the
Confirmation Order.

        Notwithstanding any other provision in the Plan, any provisions in any of the
aforementioned compensation and benefits programs that provide rights to purchase or receive
Pyxus Common Stock shall be cancelled and given no effect to the extent such Pyxus Common
Stock has not been issued as of the Petition Date (and will be null and void and have no effect with
respect to shares of New Common Stock after the Effective Date).

H.     Modifications, Amendments, Supplements, Restatements, or Other Agreements

        Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that
is assumed shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and Executory
Contracts and Unexpired Leases related thereto, if any, including easements, licenses, permits,
rights, privileges, immunities, options, rights of first refusal, and any other interests, unless any of
the foregoing agreements has been previously rejected or repudiated or is rejected or repudiated
under the Plan.

       Modifications, amendments, supplements, and restatements to prepetition Executory
Contracts and Unexpired Leases that have been executed by the Debtors during the Chapter 11


                                                  45
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20     Page 51 of 77




Cases shall not be deemed to alter the prepetition nature of the Executory Contract or Unexpired
Lease, or the validity, priority, or amount of any Claims that may arise in connection therewith.

I.     Reservation of Rights

       Neither the assumption of any Executory Contract or Unexpired Lease pursuant to the Plan
nor exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Rejected
Executory Contract and Unexpired Lease List, if any, nor anything contained in the Plan or Plan
Supplement, shall constitute an admission by the Debtors that any such contract or lease is in fact
an Executory Contract or Unexpired Lease or that any Reorganized Debtor has any liability
thereunder.

         If there is a dispute regarding whether a contract or lease is or was executory or unexpired
at the time of assumption, the Debtors or the Reorganized Debtors, as applicable, shall have thirty
calendar days following entry of a Final Order resolving such dispute to alter their treatment of
such contract or lease, including by rejecting such contract or lease nunc pro tunc to the
Confirmation Date. The deemed assumption provided for herein shall not apply to any such
contract or lease, and any such contract or lease shall be assumed or rejected only upon motion of
the Debtor following the Bankruptcy Court’s determination that the contract is executory or the
lease is unexpired.

J.     Nonoccurrence of Effective Date

        In the event that the Effective Date does not occur, the Bankruptcy Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or rejecting Unexpired
Leases pursuant to section 365(d)(4) of the Bankruptcy Code, unless such deadline(s) have
expired.

K.     Contracts and Leases Entered Into After the Petition Date

       Contracts and leases entered into after the Petition Date by any Debtor and any Executory
Contracts and Unexpired Leases assumed by any Debtor may be performed by the applicable
Reorganized Debtor in the ordinary course of business.

                                   ARTICLE VI.
                       PROVISIONS GOVERNING DISTRIBUTIONS

A.     Timing and Calculation of Amounts to Be Distributed

        Unless otherwise provided in the Plan, on the Effective Date, or as soon as reasonably
practicable thereafter (or if a Claim or Interest is not an Allowed Claim or Interest on the Effective
Date, on the date that such Claim becomes an Allowed Claim or Interest or as soon as reasonably
practicable thereafter), each Holder of an Allowed Claim and Interest shall receive the full amount
of the distributions that the Plan provides for Allowed Claims and Interests in each applicable
Class and in the manner provided in the Plan. If any payment or act under the Plan is required to
be made or performed on a date that is not a Business Day, then the making of such payment or
the performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date. If and to the extent that there are Disputed
                                                 46
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20     Page 52 of 77




Claims or Interests, distributions on account of any such Disputed Claims or Interests shall be
made pursuant to the provisions set forth in Article VII of this Plan. Except as otherwise provided
in the Plan, Holders of Claims and Interests shall not be entitled to interest, dividends, or accruals
on the distributions provided for in the Plan, regardless of whether such distributions are delivered
on or at any time after the Effective Date. The Debtors shall have no obligation to recognize any
transfer of Claims or Interests occurring on or after the Distribution Record Date.

B.     Distributions on Account of Obligations of Multiple Debtors

        For all purposes associated with distributions under the Plan, all guarantees by any Debtor
of the obligations of any other Debtor, as well as any joint and several liability of any Debtor with
respect to any other Debtor, shall be deemed eliminated so that any obligation that could otherwise
be asserted against more than one Debtor shall result in a single distribution under the Plan;
provided that Claims held by a single Entity at different Debtors that are not based on guarantees
or joint and several liability shall be entitled to the applicable distribution for such Claim at each
applicable Debtor. Any such Claims shall be released and discharged pursuant to Article VIII of
the Plan and shall be subject to all potential objections, defenses, and counterclaims, and to
estimation pursuant to section 502(c) of the Bankruptcy Code. For the avoidance of doubt, this
shall not affect the obligation of each and every Debtor to pay U.S. Trustee fees until such time as
a particular case is closed, dismissed, or converted.

C.     Distribution Agent

       Except as otherwise provided in the Plan, all distributions under the Plan shall be made by
the Distribution Agent on the Effective Date or as soon as reasonably practicable thereafter. The
Distribution Agent shall not be required to give any bond or surety or other security for the
performance of its duties unless otherwise ordered by the Bankruptcy Court.

D.     Rights and Powers of Distribution Agent

       1.      Powers of the Distribution Agent

       The Distribution Agent shall be empowered to: (a) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan;
(b) make all distributions contemplated hereby; (c) employ professionals to represent it with
respect to its responsibilities; and (d) exercise such other powers as may be vested in the
Distribution Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Distribution Agent to be necessary and proper to implement the provisions hereof.

       2.      Expenses Incurred On or After the Effective Date

        Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees
and out-of-pocket expenses incurred by the Distribution Agent on or after the Effective Date
(including taxes) and any reasonable compensation and out-of-pocket expense reimbursement
claims (including reasonable, actual, and documented attorney and/or other professional fees and
expenses) made by the Distribution Agent shall be paid in Cash by the Reorganized Debtors.

E.     Delivery of Distributions
                                                 47
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20     Page 53 of 77




       1.      Delivery of Distributions in General

        Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall
be made to Holders of record as of the Distribution Record Date by the Reorganized Debtors or
the Distribution Agent, as appropriate: (a) to the signatory set forth on any Proof of Claim or Proof
of Interest Filed by such Holder or other representative identified therein (or at the last known
addresses of such Holder if no Proof of Claim or Proof of Interest is Filed or if the Debtors have
not been notified in writing of a change of address); (b) at the addresses set forth in any written
notices of address changes delivered to the Reorganized Debtors or the applicable Distribution
Agent, as appropriate, after the date of any related Proof of Claim or Proof of Interest; or (c) on
any counsel that has appeared in the Chapter 11 Cases on the Holder’s behalf. Subject to this
Article VI distributions under the Plan on account of Allowed Claims shall not be subject to levy,
garnishment, attachment, or like legal process, so that each Holder of an Allowed Claim shall have
and receive the benefit of the distributions in the manner set forth in the Plan. The Debtors, the
Reorganized Debtors, and the Distribution Agent, as applicable, shall not incur any liability
whatsoever on account of any distributions under the Plan except for fraud, gross negligence, or
willful misconduct.

       2.      Undeliverable Distributions and Unclaimed Property

        In the event that any distribution to any Holder is returned as undeliverable, no distribution
to such Holder shall be made unless and until the Distribution Agent has determined the then-
current address of such Holder, at which time such distribution shall be made to such Holder
without interest; provided, however, that such distributions shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code at the expiration of six months from the later of (a)
the Effective Date and (b) the date of the distribution. After such date, all unclaimed property or
interests in property shall revert to the Reorganized Debtors automatically and without need for a
further order by the Bankruptcy Court (notwithstanding any applicable federal, provincial, or state
escheat, abandoned, or unclaimed property laws to the contrary), and the Claim of any Holder to
such property or interest in property shall be discharged of and forever barred.

       3.      No Fractional Distributions

        No fractional notes or shares, as applicable, of the New Common Stock shall be distributed,
and no Cash shall be distributed in lieu of such fractional amounts. When any distribution pursuant
to the Plan on account of an applicable Allowed Claim would otherwise result in the issuance of a
number of notes or shares, as applicable, of the New Common Stock that is not a whole number,
the actual distribution of notes or shares, as applicable, of the New Common Stock shall be rounded
as follows: (a) fractions of one-half (½) or greater shall be rounded to the next higher whole number
and (b) fractions of less than one-half (½) shall be rounded to the next lower whole number with
no further payment therefor. The total number of authorized notes and shares, as applicable, of the
New Common Stock shall be adjusted as necessary to account for the foregoing rounding.

F.     Manner of Payment

      At the option of the Distribution Agent, any Cash payment to be made under the Plan may
be made by check or wire transfer or as otherwise required or provided in applicable agreements.

                                                 48
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20    Page 54 of 77




G.     Compliance Matters

        In connection with the Plan, to the extent applicable, the Reorganized Debtors and the
Distribution Agent shall comply with all tax withholding and reporting requirements imposed on
them by any Governmental Unit, and all distributions pursuant to the Plan shall be subject to such
withholding and reporting requirements. Notwithstanding any provision in the Plan to the contrary,
the Reorganized Debtors and the Distribution Agent shall (1) be authorized to take all actions
necessary or appropriate to comply with such withholding and reporting requirements, including
liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to
pay applicable withholding taxes, withholding distributions pending receipt of information
necessary to facilitate such distributions, or establishing any other mechanisms they believe are
reasonable and appropriate and (2) reasonably cooperate with the relevant recipients to minimize
any such withholding to the extent permitted by applicable law. The Reorganized Debtors reserve
the right to allocate all distributions made under the Plan in compliance with all applicable wage
garnishments, alimony, child support, and other spousal awards, liens, and encumbrances.

H.     No Postpetition or Default Interest on Claims

       Unless otherwise specifically provided for in the Plan, the DIP Orders, or the Confirmation
Order, and notwithstanding any documents that govern the Debtors’ prepetition indebtedness to
the contrary, (1) postpetition and/or default interest shall not accrue or be paid on any Claims and
(2) no Holder of a Claim shall be entitled to: (a) interest accruing on or after the Petition Date on
any such Claim; or (b) interest at the contract default rate, as applicable.

I.     Allocation Between Principal and Accrued Interest

        Except as otherwise provided in the Plan, the aggregate consideration paid to Holders with
respect to their Allowed Claims shall be treated pursuant to the Plan as allocated first to the
principal amount (as determined for federal income tax purposes) of such Allowed Claims (to the
extent thereof) and, thereafter, to the interest, if any, on such Allowed Claim accrued through the
Petition Date.

J.     Setoffs and Recoupment

        Unless otherwise provided in the Plan or the Confirmation Order, each Debtor and each
Reorganized Debtor, pursuant to the Bankruptcy Code (including section 553 of the Bankruptcy
Code), applicable non-bankruptcy law, or as may be agreed to by the Holder of a Claim, may set
off against or recoup any Allowed Claim and the distributions to be made pursuant to the Plan on
account of such Allowed Claim (before any distribution is made on account of such Allowed
Claim), any claims, rights, and Causes of Action of any nature that such Debtor or Reorganized
Debtor, as applicable, may hold against the Holder of such Allowed Claim, to the extent such
claims, rights, or Causes of Action against such Holder have not been otherwise compromised or
settled as of the Effective Date (whether pursuant to the Plan or otherwise); provided, however,
that neither the failure to effect such a setoff or recoupment nor the allowance of any Claim
pursuant to the Plan shall constitute a waiver or release by such Debtor or Reorganized Debtor of
any such claims, rights, and Causes of Action that such Reorganized Debtor may possess against
such Holder. In no event shall any Holder of Claims be entitled to set off or recoup any such Claim

                                                 49
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20   Page 55 of 77




against any claim, right, or Cause of Action of the Debtor or Reorganized Debtor (as applicable),
unless such Holder has Filed a motion with the Bankruptcy Court requesting the authority to
perform such setoff or recoupment on or before the Confirmation Date, and notwithstanding any
indication in any Proof of Claim or otherwise that such Holder asserts, has, or intends to preserve
any right of setoff or recoupment pursuant to section 553 of the Bankruptcy Code or otherwise.

K.     Claims Paid or Payable by Third Parties

       1.      Claims Paid by Third Parties

        A Claim shall be reduced in full, and such Claim shall be disallowed without an objection
to such Claim having to be Filed and without any further notice to or action, order, or approval of
the Bankruptcy Court, to the extent that the Holder of such Claim receives payment in full on
account of such Claim from a party that is not a Debtor or Reorganized Debtor. To the extent that
a Holder of a Claim receives a distribution on account of such Claim and receives payment from
a party that is not a Debtor or a Reorganized Debtor on account of such Claim, such Holder shall
repay, return, or deliver any distribution held by or transferred to the Holder to the applicable
Reorganized Debtor to the extent the Holder’s total recovery on account of such Claim from the
third party and under the Plan exceeds the amount of such Claim as of the date of any such
distribution under the Plan.

       2.      Claims Payable by Third Parties

        The availability, if any, of insurance policy proceeds for the satisfaction of an Allowed
Claim shall be determined by the terms of the insurance policies of the Debtors or Reorganized
Debtors, as applicable. To the extent that one or more of the Debtors’ insurers agrees to satisfy in
full a Claim (if and to the extent adjudicated by a court of competent jurisdiction), then
immediately upon such insurers’ agreement, such Claim may be expunged to the extent of any
agreed upon satisfaction on the Claims Register by the Solicitation Agent without a Claim
objection having to be Filed and without any further notice to or action, order, or approval of the
Bankruptcy Court.

       3.      Applicability of Insurance Policies

        Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall
be in accordance with the provisions of an applicable insurance policy. Nothing contained in the
Plan shall constitute or be deemed a waiver of any Cause of Action that the Debtors or any Entity
may hold against any other Entity, including insurers under any policies of insurance, nor shall
anything contained in the Plan constitute or be deemed a waiver by such insurers of any defenses,
including coverage defenses, held by such insurers.

                            ARTICLE VII.
       PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND INTERESTS

A.     Disputed Claims Process

        Holders of Claims and Interests are not required to File a Proof of Claim or Proof of
Interest, as applicable, with the Bankruptcy Court and shall be subject to the Bankruptcy Court
                                                 50
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20   Page 56 of 77




process only to the extent provided in the Plan, except to the extent a Claim arises on account of
rejection of an Executory Contract or Unexpired Lease in accordance with Article V.B hereof. On
and after the Effective Date, except as otherwise provided in the Plan, all Allowed Claims shall be
paid pursuant to the Plan in the ordinary course of business of the Reorganized Debtors and shall
survive the Effective Date as if the Chapter 11 Cases had not been commenced. Other than Claims
arising from the rejection of an Executory Contract or Unexpired Lease, if the Debtors or the
Reorganized Debtors dispute any Claim or Interest, such dispute shall be determined, resolved, or
adjudicated, as the case may be, in a manner as if the Chapter 11 Cases had not been commenced
and shall survive the Effective Date as if the Chapter 11 Cases had not been commenced. Solely
to the extent that an Entity is required to File a Proof of Claim and the Debtors or the Reorganized
Debtors, as applicable, do not determine, and without the need for notice to or action, order, or
approval of the Bankruptcy Court, that the Claim subject to such Proof of Claim is Allowed, such
Claim shall be Disputed unless Allowed or disallowed by a Final Order or as otherwise set forth
in this Article VII of the Plan. For the avoidance of doubt, there is no requirement to File a Proof
of Claim or Proof of Interest (or move the Court for allowance) to be an Allowed Claim or Allowed
Interest, as applicable, under the Plan except as otherwise provided in Article V.B. All Proofs of
Claim required to be Filed by the Plan that are Filed after the date that they are required to
be Filed pursuant to the Plan shall be disallowed and forever barred, estopped, and enjoined
from assertion, and shall not be enforceable against, as applicable, the Debtors, the
Reorganized Debtors, the Estates, or the property of the foregoing parties, without the need
for any objection by the Debtors or the Reorganized Debtors, as applicable, or further notice
to, or action, order or approval of the Bankruptcy Court or any other Entity in accordance
with Article V.B.

B.     Claims Administration Responsibilities.

        Except as otherwise specifically provided in the Plan, after the Effective Date, the
Reorganized Debtors shall have the sole authority to: (1) File, withdraw, or litigate to judgment,
objections to Claims or Interests; (2) settle or compromise any Disputed Claim or Interest without
any further notice to or action, order, or approval by the Bankruptcy Court; and (3) administer and
adjust the Claims Register to reflect any such settlements or compromises without any further
notice to or action, order, or approval by the Bankruptcy Court. For the avoidance of doubt, except
as otherwise provided in the Plan, from and after the Effective Date, each Reorganized Debtor
shall have and retain any and all rights and defenses such Debtor had immediately prior to the
Effective Date with respect to any Disputed Claim or Interest, including the Causes of Action
retained pursuant to the Plan.

C.     Estimation of Claims and Interests

        Before or after the Effective Date, the Debtors or the Reorganized Debtors, as applicable,
may (but are not required to) at any time request that the Bankruptcy Court estimate any Disputed
Claim or Interest that is contingent or unliquidated pursuant to section 502(c) of the Bankruptcy
Code for any reason, regardless of whether any party in interest previously has objected to such
Claim or Interest or whether the Bankruptcy Court has ruled on any such objection, and the
Bankruptcy Court shall retain jurisdiction to estimate any such Claim or Interest, including during
the litigation of any objection to any Claim or Interest or during the appeal relating to such
objection. Notwithstanding any provision otherwise in the Plan, a Claim that has been expunged
                                                 51
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20    Page 57 of 77




from the Claims Register, but that either is subject to appeal or has not been the subject of a Final
Order, shall be deemed to be estimated at zero dollars, unless otherwise ordered by the Bankruptcy
Court. In the event that the Bankruptcy Court estimates any contingent or unliquidated Claim or
Interest, that estimated amount shall constitute a maximum limitation on such Claim or Interest
for all purposes under the Plan (including for purposes of distributions), and the relevant
Reorganized Debtor may elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim or Interest.

D.     Adjustment to Claims Without Objection

        Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied,
amended, or superseded may be adjusted or expunged on the Claims Register by the Reorganized
Debtors without the Reorganized Debtors having to File an application, motion, complaint,
objection, or any other legal proceeding seeking to object to such Claim or Interest and without
any further notice to or action, order, or approval of the Bankruptcy Court.

E.     No Distributions Pending Allowance

       Notwithstanding any other provision hereof, if any portion of a Claim or Interest is a
Disputed Claim or Interest, as applicable, no payment or distribution provided hereunder shall be
made on account of such Claim or Interest unless and until such Disputed Claim or Interest
becomes an Allowed Claim or Interest.

F.     Distributions After Allowance

        To the extent that a Disputed Claim or Interest ultimately becomes an Allowed Claim or
Interest, distributions (if any) shall be made to the Holder of such Allowed Claim or Interest in
accordance with the provisions of the Plan. As soon as reasonably practicable after the date that
the order or judgment of the Bankruptcy Court allowing any Disputed Claim or Interest becomes
a Final Order, the Distribution Agent shall provide to the Holder of such Claim or Interest the
distribution (if any) to which such Holder is entitled under the Plan as of the Effective Date,
without any interest to be paid on account of such Claim or Interest.

G.     No Interest

       Interest shall not accrue or be paid on any Disputed Claim with respect to the period from
the Effective Date to the date a final distribution is made on account of such Disputed Claim, if
and when such Disputed Claim becomes an Allowed Claim.

                             ARTICLE VIII.
       SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.     Compromise and Settlement of Claims and Controversies

        Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in
consideration for the distributions and other benefits provided pursuant to the Plan, the provisions
of the Plan shall constitute a good-faith compromise and settlement of all Claims and controversies
relating to the contractual, legal, and subordination rights that a Holder of an Allowed First Lien
                                                 52
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20     Page 58 of 77




Notes Claim or an Allowed Second Lien Notes Claim may have against the Debtor, or any
distribution to be made on account of such Allowed Claims. The entry of the Confirmation Order
shall constitute the Bankruptcy Court’s approval of the compromise or settlement of all such
Claims and controversies, as well as a finding by the Bankruptcy Court that such compromise or
settlement is in the best interests of the Debtors and their Estates and is fair, equitable, and
reasonable. In accordance with the provisions of the Plan, pursuant to Bankruptcy Rule 9019,
without any further notice to or action, order, or approval of the Bankruptcy Court, after the
Effective Date, the Reorganized Debtors may compromise and settle Claims against, and Interests
in, the Debtors and their Estates and Causes of Action against other Entities.

B.     Binding Effect

        On the Effective Date, and effective as of the Effective Date, the Plan will bind, and
will be deemed binding upon, all Holders of Claims against and Interests in the Debtors, and
each Holder’s respective successors and assigns, to the maximum extent permitted by
applicable law, notwithstanding whether or not any such Holder (1) will receive or retain
any property or interest in property under the Plan, (2) has Filed a Proof of Claim or Proof
of Interest in the Chapter 11 Cases, or (3) voted to accept or reject the Plan.

C.     Discharge of Claims

        Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically
provided in the Plan, or in any contract, instrument, or other agreement or document created
pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan shall be
in complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims
(including any Debtor Intercompany Claims or Non-Debtor Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and Causes of Action
of any nature whatsoever, including any interest accrued on Claims or Interests from and after the
Petition Date, whether known or unknown, against, liabilities of, Liens on, obligations of, rights
against, and Interests in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account of such Claims
and Interests, including demands, liabilities, and Causes of Action that arose before the Effective
Date, any liability (including withdrawal liability) to the extent such Claims or Interests relate to
services performed by employees of the Debtors prior to the Effective Date and that arise from a
termination of employment, any contingent or non-contingent liability on account of
representations or warranties issued on or before the Effective Date, and all debts of the kind
specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or
not: (1) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant to section
501 of the Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or Interest is
Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the Holder of such a Claim or
Interest has accepted the Plan or voted to reject the Plan. The Confirmation Order shall be a judicial
determination of the discharge of all Claims and Interests subject to the occurrence of the Effective
Date, except as otherwise specifically provided in the Plan. For the avoidance of doubt, Allowed
General Unsecured Claims and Allowed Foreign Credit Line Claims shall be discharged in
accordance with this Article VIII.C on the date each such Allowed General Unsecured Claim or
Allowed Foreign Credit Line Claim is satisfied in the ordinary course of business in accordance


                                                 53
            Case 20-11570-LSS         Doc 355-1      Filed 08/21/20    Page 59 of 77




with the terms and conditions of the particular transaction or agreement giving rise to such Allowed
General Unsecured Claims or Allowed Foreign Credit Line Claims.

D.     Release of Liens

       Except (1) with respect to the Liens securing Other Secured Claims that are
Reinstated pursuant to the Plan, or (2) as otherwise provided in the Plan or in any contract,
instrument, release, or other agreement or document created pursuant to the Plan, on the
Effective Date, all mortgages, deeds of trust, Liens, pledges, or other security interests
against any property of the Estates and, subject to the consummation of the applicable
distributions contemplated in the Plan, shall be fully released and discharged, at the sole cost
of and expense of the Reorganized Debtors, and the Holders of such mortgages, deeds of
trust, Liens, pledges, or other security interests shall execute such documents as may be
reasonably requested by the Debtors or the Reorganized Debtors, as applicable, to reflect or
effectuate such releases, and all of the right, title, and interest of any Holders of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
applicable Reorganized Debtor and its successors and assigns.

E.     Debtor Release

        Effective as of the Effective Date, pursuant to section 1123(b) of the Bankruptcy Code,
for good and valuable consideration, the adequacy of which is hereby confirmed, on and
after the Effective Date, each Released Party is deemed released and discharged by each and
all of the Debtors, the Reorganized Debtors, and their Estates, in each case on behalf of
themselves and their respective successors, assigns, and representatives, and any and all
other Entities who may purport to assert any Cause of Action, directly or derivatively, by,
through, for, or because of the foregoing Entities, from any and all Causes of Action, whether
known or unknown (including any derivative claims, asserted or assertable on behalf of any
of the Debtors) that the Debtors, the Reorganized Debtors, or their Estates would have been
legally entitled to assert in their own right (whether individually or collectively) or on behalf
of the Holder of any Claim against, or Interest in, a Debtor or other Entity, based on or
relating to, or in any manner arising from, in whole or in part, the Debtors (including the
management, ownership, or operation thereof), the purchase, sale, or rescission of any
Security of the Debtors or the Reorganized Debtors, the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the Debtors’ in- or
out-of-court restructuring efforts, intercompany transactions, the DIP Facility, the DIP
Orders, the First Lien Notes, the Second Lien Notes, the Exit ABL Facility, the Exit Term
Facility, the Exit Secured Notes or Replacement First Lien Financing, as applicable, the
Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, entry into, or
Filing of, as applicable, the Restructuring Support Agreement and related prepetition
transactions, the Disclosure Statement, the New Pyxus Constituent Documents, the New
Shareholders Agreement, the Plan, or any Restructuring Transaction, contract, instrument,
release, or other agreement or document created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the New Pyxus Constituent
Documents, the New Shareholders Agreement, or the Plan (including, for the avoidance of
doubt, providing any legal opinion requested by any Entity regarding any transaction,
                                                54
           Case 20-11570-LSS         Doc 355-1      Filed 08/21/20    Page 60 of 77




contract, instrument, document, or other agreement contemplated by the Plan or the reliance
by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion),
the Plan Supplement, the Filing of the Chapter 11 Cases, the pursuit of Confirmation of the
Plan, the pursuit of Consummation of the Plan, the administration and implementation of
the Plan, including the issuance or distribution of Securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, or upon any other
related act, omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date except for claims or liabilities arising out of or relating to any act
or omission by a Released Party that is determined in a Final Order of a court of competent
jurisdiction to have constituted actual fraud. Notwithstanding anything to the contrary in
the foregoing, the releases set forth above do not release any obligations arising after
Consummation of any party or Entity under the Plan, any Restructuring Transaction, or
any document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan, including the assumption of the Indemnification Provisions
as set forth in the Plan.

F.     Third-Party Release

        Effective as of the Effective Date, each Releasing Party, in each case on behalf of itself
and its respective successors, assigns, and representatives, and any and all other Entities who
may purport to assert any Cause of Action, directly or derivatively, by, through, for, or
because of the foregoing Entities, is deemed to have released and discharged each Debtor,
Reorganized Debtor, and Released Party from any and all Causes of Action, whether known
or unknown (including any derivative claims, asserted or assertable on behalf of any of the
Debtors) that such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part, the
Debtors (including the management, ownership or operation thereof), the purchase, sale, or
rescission of any Security of the Debtors or the Reorganized Debtors, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan,
the business or contractual arrangements between any Debtor and any Released Party, the
Debtors’ in- or out-of-court restructuring efforts, intercompany transactions, the DIP
Facility, the DIP Orders, the First Lien Notes, the Second Lien Notes, the Chapter 11 Cases,
the formulation, preparation, dissemination, negotiation, entry into, or Filing of, as
applicable, the Restructuring Support Agreement and related prepetition transactions, the
Exit ABL Facility, the Exit Term Facility, the Exit Secured Notes or Replacement First Lien
Financing, as applicable, the Disclosure Statement, the New Pyxus Constituent Documents,
the New Shareholders Agreement, the Plan (including the Plan Supplement), or any
Restructuring Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Restructuring Support Agreement, the Exit
ABL Facility, the Exit Term Facility, the Exit Secured Notes or Replacement First Lien
Financing, as applicable, the Disclosure Statement, the New Pyxus Constituent Documents,
the New Shareholders Agreement, or the Plan (including, for the avoidance of doubt,
providing any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document, or other agreement contemplated by the Plan or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal opinion), the
Filing of the Chapter 11 Cases, the pursuit of Confirmation of the Plan, the pursuit of
Consummation of the Plan, the administration and implementation of the Plan, including
                                               55
           Case 20-11570-LSS         Doc 355-1       Filed 08/21/20    Page 61 of 77




the issuance or distribution of any Securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, or upon any other related act,
omission, transaction, agreement, event, or other occurrence taking place on or before the
Effective Date except for claims or liabilities arising out of or relating to any act or omission
by a Released Party that is determined in a Final Order of a court of competent jurisdiction
to have constituted actual fraud, willful misconduct, or gross negligence. Notwithstanding
anything to the contrary in the foregoing, the releases set forth above do not release any
obligations arising after Consummation of any party or Entity under the Plan, any
Restructuring Transaction, any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan, including the assumption of
the Indemnification Provisions as set forth in the Plan.

G.     Exculpation

       Effective as of the Effective Date, to the fullest extent permissible under applicable
law and without affecting or limiting either the Debtor Release or the Third-Party Release,
and except as otherwise specifically provided in the Plan, no Exculpated Party shall have or
incur, and each Exculpated Party is released and exculpated from any Cause of Action for
any claim related to any act or omission in connection with, relating to, or arising out of, the
formulation, preparation, dissemination, negotiation, entry into, or Filing of, as applicable,
the Restructuring Support Agreement and related prepetition transactions, the Chapter 11
Cases, the Disclosure Statement, the Plan, the Plan Supplement, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document created or
entered into in connection with the Disclosure Statement or the Plan, the Filing of the
Chapter 11 Cases, the pursuit of Confirmation of the Plan, the pursuit of Consummation of
the Plan, and the administration and implementation of the Plan through and including the
Effective Date, including the issuance of any Securities as of the Effective Date pursuant to
the Plan, or the distribution of property as of the Effective Date under the Plan or any other
related agreement (including, for the avoidance of doubt, providing any legal opinion
requested by any Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
the Confirmation Order in lieu of such legal opinion), except for claims or liabilities arising
out of or relating to any act or omission that is determined in a Final Order of a court of
competent jurisdiction to have constituted actual fraud, willful misconduct, or gross
negligence. The Exculpated Parties have, and upon the Effective Date shall be deemed to
have, participated in good faith and in compliance with the applicable laws with regard to
the solicitation of votes and distribution of consideration pursuant to the Plan as of the
Effective Date of the Plan and, therefore, are not, and on account of such distributions as of
the Effective Date of the Plan shall not be, liable at any time for the violation of any applicable
law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan or
such distributions as of the Effective Date of the Plan made pursuant to the Plan.

H.     Injunction

       Effective as of the Effective Date, pursuant to section 524(a) of the Bankruptcy Code,
to the fullest extent permissible under applicable law, and except as otherwise expressly
provided in the Plan or for obligations issued or required to be paid pursuant to the Plan or
                                                56
            Case 20-11570-LSS         Doc 355-1      Filed 08/21/20    Page 62 of 77




the Confirmation Order, all Entities that have held, hold, or may hold Claims or Interests
that have been released, discharged, or are subject to exculpation are permanently enjoined,
from and after the Effective Date, from taking any of the following actions against, as
applicable, the Debtors, the Reorganized Debtors, the Exculpated Parties, or the Released
Parties: (1) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or Interests;
(2) enforcing, attaching, collecting, or recovering by any manner or means any judgment,
award, decree, or order against such Entities on account of or in connection with or with
respect to any such Claims or Interests; (3) creating, perfecting, or enforcing any
encumbrance of any kind against such Entities or the property or the estates of such Entities
on account of or in connection with or with respect to any such Claims or Interests;
(4) asserting any right of setoff, subrogation, or recoupment of any kind against any
obligation due from such Entities or against the property of such Entities on account of or in
connection with or with respect to any such Claims or Interests unless such Holder has Filed
a motion requesting the right to perform such setoff on or before the Effective Date, and
notwithstanding an indication of a claim or interest or otherwise that such Holder asserts,
has, or intends to preserve any right of setoff pursuant to applicable law or otherwise; and
(5) commencing or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests released or
settled pursuant to the Plan. For the avoidance of doubt, Allowed General Unsecured Claims
and Allowed Foreign Credit Line Claims shall be discharged in accordance with the Plan on
the date each such Allowed General Unsecured Claim or Allowed Foreign Credit Line Claim
is satisfied in the ordinary course of business in accordance with the terms and conditions of
the particular transaction or agreement giving rise to such Allowed General Unsecured
Claims or Allowed Foreign Credit Line Claims.

I.     Protection Against Discriminatory Treatment

        In accordance with section 525 of the Bankruptcy Code, and consistent with paragraph 2
of Article VI of the United States Constitution, no Governmental Unit shall discriminate against
any Reorganized Debtor, or any Entity with which a Reorganized Debtor has been or is associated,
or deny, revoke, suspend, or refuse to renew a license, permit, charter, franchise, or other similar
grant to, condition such a grant to, or discriminate with respect to such a grant against, the
Reorganized Debtors, or another Entity with whom the Reorganized Debtors have been associated,
solely because such Reorganized Debtor was a Debtor under chapter 11, may have been insolvent
before the commencement of the Chapter 11 Cases (or during the Chapter 11 Cases but before
such Debtor was granted or denied a discharge), or has not paid a debt that is dischargeable in the
Chapter 11 Cases.

J.     Reimbursement or Contribution

       If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is
contingent as of the Effective Date, such Claim shall be forever disallowed notwithstanding section
502(j) of the Bankruptcy Code, unless prior to the Effective Date (1) such Claim has been
adjudicated as noncontingent, or (2) the relevant Holder of a Claim has Filed a noncontingent


                                                57
            Case 20-11570-LSS         Doc 355-1       Filed 08/21/20    Page 63 of 77




Proof of Claim on account of such Claim and a Final Order has been entered determining such
Claim as no longer contingent.

K.     Term of Injunctions or Stays

        Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays
in effect in the Chapter 11 Cases (pursuant to sections 105 or 362 of the Bankruptcy Code or any
order of the Bankruptcy Court) and existing on the Confirmation Date (excluding any injunctions
or stays contained in the Plan or the Confirmation Order) shall remain in full force and effect until
the Effective Date. All injunctions or stays contained in the Plan or the Confirmation Order shall
remain in full force and effect in accordance with their terms.

L.     Document Retention

       On and after the Effective Date, the Reorganized Debtors may maintain documents in
accordance with their standard document retention policy, as may be altered, amended, modified,
or supplemented by the Reorganized Debtors.

                                ARTICLE IX.
                CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

A.     Conditions to Effective Date

       The following are conditions to the occurrence of the Effective Date unless such
conditions, or any of them, have been satisfied or waived pursuant to Article IX.B:

       1.      the Restructuring Support Agreement shall remain in full force and effect and shall
not have been terminated;

        2.     the Final DIP Order shall remain in full force and effect and no event of default
shall have occurred and be continuing under the DIP Facility;

        3.      all conditions precedent to the effectiveness of the Exit ABL Facility in form and
substance consistent with the Restructuring Support Agreement in all respects shall have been
satisfied or duly waived (or shall be satisfied contemporaneously with consummation of the Plan);

        4.      the Plan Supplement and all of the schedules, documents, and exhibits contained
therein, and all other schedules, documents, supplements and exhibits to the Plan, shall have been
Filed, and shall be in form and substance consistent with the Restructuring Support Agreement in
all respects;

       5.     the Bankruptcy Court shall have entered the Confirmation Order in form and
substance consistent with the Restructuring Support Agreement in all respects, and such
Confirmation Order shall have become a Final Order;

       6.      the Debtors and applicable Consenting Noteholders shall have obtained all
authorizations, consents, regulatory approvals, rulings, or documents that are necessary to


                                                 58
           Case 20-11570-LSS         Doc 355-1       Filed 08/21/20    Page 64 of 77




implement and effectuate the Plan and each of the other transactions contemplated by the
Restructuring Transactions;

       7.      the Definitive Restructuring Documents in form and substance consistent with the
Restructuring Support Agreement in all respects shall, where applicable, have been executed and
remain in full force and effect (with all conditions precedent thereto having been satisfied or
waived in accordance with their terms);

       8.     the Plan shall not have been materially amended, altered or modified from the Plan
as confirmed by the Confirmation Order, unless such material amendment, alteration or
modification has been made in accordance with Article X.A of the Plan and the Restructuring
Support Agreement;

       9.      all fees and expenses provided for in the Restructuring Support Agreement and the
DIP Credit Agreement shall have been paid in full by the Debtors in accordance with the
Restructuring Support Agreement and the DIP Credit Agreement, as applicable; and

       10.    the New Common Stock shall have been issued by Reorganized Pyxus in
accordance with the Plan.

B.     Waiver of Conditions to Confirmation or the Effective Date

        1.      Subject to Noteholder Approval Rights and the terms of the Restructuring Support
Agreement, each condition to the Effective Date set forth in Article IX.A may be waived in whole
or in part at any time by the Debtors without an order of the Bankruptcy Court.

C.     Substantial Consummation

        “Substantial Consummation” of the Plan, as defined in section 1101(2) of the Bankruptcy
Code, with respect to any of the Debtors, shall be deemed to occur on the Effective Date with
respect to such Debtor.

D.     Effect of Non-Occurrence of Conditions to Consummation

        If the Effective Date does not occur with respect to any of the Debtors, the Plan shall be
null and void in all respects with respect to such Debtor, and nothing contained in the Plan or the
Disclosure Statement shall: (1) constitute a waiver or release of any Claims by or Claims against
or Interests in such Debtors; (2) prejudice in any manner the rights of such Debtors, any Holders
of a Claim or Interest, or any other Entity; or (3) constitute an admission, acknowledgment, offer,
or undertaking by such Debtors, any Holders, or any other Entity in any respect.

                              ARTICLE X.
         MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.     Modification of Plan

        Subject to Noteholder Approval Rights, the Debtors reserve the right to modify the Plan
prior to Confirmation and seek Confirmation consistent with the Bankruptcy Code and, as

                                                59
            Case 20-11570-LSS         Doc 355-1      Filed 08/21/20     Page 65 of 77




appropriate, not resolicit votes on such modified Plan. Subject to certain restrictions and
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and
those restrictions on modifications set forth in the Plan, the Debtors expressly reserve their rights
to alter, amend, or modify materially the Plan, one or more times, after Confirmation, and, to the
extent necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend, or modify
the Plan, or remedy any defect or omission, or reconcile any inconsistencies in the Plan, the
Disclosure Statement, or the Confirmation Order, in such matters as may be necessary to carry out
the purposes and intent of the Plan.

B.     Effect of Confirmation on Modifications

       Entry of the Confirmation Order shall constitute approval of all modifications to the Plan
occurring after the solicitation thereof pursuant to section 1127(a) of the Bankruptcy Code and a
finding that such modifications to the Plan do not require additional disclosure or resolicitation
under Bankruptcy Rule 3019.

C.     Revocation or Withdrawal of Plan

        The Debtors reserve the right, subject to the terms of the Restructuring Support Agreement,
to revoke or withdraw the Plan before the Confirmation Date and to File subsequent chapter 11
plans. If the Debtors revoke or withdraw the Plan, or if the Confirmation Date or the Effective
Date does not occur, then: (1) the Plan will be null and void in all respects; (2) any settlement or
compromise embodied in the Plan, assumption of Executory Contracts or Unexpired Leases
effected by the Plan, and any document or agreement executed pursuant hereto will be null and
void in all respects; and (3) nothing contained in the Plan shall (a) constitute a waiver or release
of any Claims, Interests, or Causes of Action, (b) prejudice in any manner the rights of any Debtor
or any other Entity, or (c) constitute an admission, acknowledgement, offer, or undertaking of any
sort by any Debtor or any other Entity.

                                     ARTICLE XI.
                              RETENTION OF JURISDICTION

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising out of, or
related to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the
Bankruptcy Code, including jurisdiction to:

       1.      allow, disallow, determine, liquidate, classify, estimate, or establish the priority,
secured or unsecured status, or amount of any Claim or Interest, including the resolution of any
request for payment of any Claim or Interest and the resolution of any and all objections to the
secured or unsecured status, priority, amount, or allowance of Claims or Interests;

       2.      decide and resolve all matters related to the granting and denying, in whole or in
part, any applications for allowance of compensation or reimbursement of expenses to
Professionals authorized pursuant to the Bankruptcy Code or the Plan;

       3.    resolve any matters related to Executory Contracts or Unexpired Leases, including:
(a) the assumption, assumption and assignment, or rejection of any Executory Contract or
                                              60
            Case 20-11570-LSS         Doc 355-1     Filed 08/21/20     Page 66 of 77




Unexpired Lease to which a Debtor is party or with respect to which a Debtor may be liable and
to hear, determine, and, if necessary, liquidate, any Cure Claims arising therefrom, including
pursuant to section 365 of the Bankruptcy Code; (b) any potential contractual obligation under any
Executory Contract or Unexpired Lease that is assumed; and (c) any dispute regarding whether a
contract or lease is or was executory or expired;

       4.      ensure that distributions to Holders of Allowed Claims and Interests (as applicable)
are accomplished pursuant to the provisions of the Plan and adjudicate any and all disputes arising
from or relating to distributions under the Plan;

        5.      adjudicate, decide, or resolve any motions, adversary proceedings, contested or
litigated matters, and any other matters, and grant or deny any applications involving a Debtor that
may be pending on the Effective Date;

        6.    enter and implement such orders as may be necessary or appropriate to execute,
implement, or consummate the provisions of (a) contracts, instruments, releases, indentures, and
other agreements or documents approved by Final Order in the Chapter 11 Cases and (b) the Plan,
the Confirmation Order, and contracts, instruments, releases, indentures, and other agreements or
documents created in connection with the Plan;

        7.    enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a)
of the Bankruptcy Code;

      8.     grant any consensual request to extend the deadline for assuming or rejecting
Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code;

       9.     adjudicate, decide, or resolve any and all matters related to the Restructuring
Transactions;

       10.    issue injunctions, enter and implement other orders, or take such other actions as
may be necessary or appropriate to restrain interference by any Entity with Consummation or
enforcement of the Plan;

        11.    resolve any cases, controversies, suits, disputes, Causes of Action, or any other
matters that may arise in connection with the Consummation, interpretation, or enforcement of the
Plan, the Disclosure Statement, the Confirmation Order, or the Restructuring Transactions, or any
Entity’s obligations incurred in connection with the foregoing, including disputes arising under
agreements, documents, or instruments executed in connection with the Plan, the Disclosure
Statement, the Confirmation Order, or the Restructuring Transactions;

        12.    hear, determine, and resolve any cases, matters, controversies, suits, disputes, or
Causes of Action in connection with or in any way related to the Chapter 11 Cases, including:
(a) with respect to the repayment or return of distributions and the recovery of additional amounts
owed by the Holder of a Claim or an Interest for amounts not timely repaid pursuant to Article
VI.K.1 of the Plan; (b) with respect to the releases, injunctions, and other provisions contained in
Article VIII of the Plan, including entry of such orders as may be necessary or appropriate to
implement such releases, injunctions, and other provisions; (c) that may arise in connection with
the Consummation, interpretation, implementation, or enforcement of the Plan, the Confirmation
                                                 61
             Case 20-11570-LSS        Doc 355-1      Filed 08/21/20    Page 67 of 77




Order, and, subject to any applicable forum selection clauses, contracts, instruments, releases,
indentures, and other agreements or documents created in connection with the Plan; or (d) related
to section 1141 of the Bankruptcy Code;

       13.     enter and implement such orders as are necessary or appropriate if the Confirmation
Order is for any reason modified, stayed, reversed, revoked, or vacated;

        14.    consider any modifications to the Plan before or after the Effective Date pursuant
to section 1127 of the Bankruptcy Code, the Disclosure Statement, the Confirmation Order or any
contract, instrument, release or other agreement or document entered into or delivered in
connection with the Plan, the Disclosure Statement or the Confirmation Order; or remedy any
defect or omission or reconcile or clarify any inconsistency in any Bankruptcy Court order, the
Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument, release or
other agreement or document entered into, delivered or created in connection with the Plan, the
Disclosure Statement or the Confirmation Order, in such manner as may be necessary or
appropriate to consummate the Plan;

       15.     hear and determine matters concerning state, local, and federal taxes in accordance
with sections 346, 505, and 1146 of the Bankruptcy Code;

       16.     enter an order or Final Decree concluding or closing the Chapter 11 Cases;

       17.     enforce all orders previously entered by the Bankruptcy Court; and

       18.     hear any other matter not inconsistent with the Bankruptcy Code;

       provided, however, that the Bankruptcy Court shall not retain jurisdiction over disputes
concerning documents contained in the Plan Supplement that have a jurisdictional, forum selection
or dispute resolution clause that refers disputes to a different court, and any disputes concerning
documents contained in the Plan Supplement that contain such clauses shall be governed in
accordance with the provisions of such documents.

        To the extent that it is legally impermissible for the Bankruptcy Court to have exclusive
jurisdiction over any of the foregoing matters, the Bankruptcy Court will have non-exclusive
jurisdiction over such matters to the extent legally permissible.

       If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
otherwise without jurisdiction over any matter, including the matters set forth in this Article XI,
the provisions of this Article XI shall have no effect upon and shall not control, prohibit or limit
the exercise of jurisdiction by any other court having jurisdiction with respect to such matter.

                                     ARTICLE XII.
                              MISCELLANEOUS PROVISIONS

A.     Immediate Binding Effect

       Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or
7062 or otherwise, upon the occurrence of the Effective Date, the terms of the Plan and the Plan
                                                62
            Case 20-11570-LSS          Doc 355-1       Filed 08/21/20     Page 68 of 77




Supplement shall be immediately effective and enforceable and deemed binding upon the Debtors,
the Reorganized Debtors, and any and all Holders of Claims or Interests (irrespective of whether
such Claims or Interests are deemed to have accepted the Plan), all Entities that are parties to or
are subject to the settlements, compromises, releases, discharges, and injunctions described in the
Plan, each Entity acquiring property under the Plan, and any and all non-Debtor parties to
Executory Contracts and Unexpired Leases with the Debtors.

B.      Additional Documents

        Subject to and in accordance with the Debtors’ obligations under the Restructuring Support
Agreement, on or before the Effective Date, the Debtors may File with the Bankruptcy Court such
agreements and other documents as may be necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan. Subject to their respective obligations under the
Restructuring Support Agreement as a party thereto, the Debtors or the Reorganized Debtors, as
applicable, and all Holders of Claims and Interests receiving distributions pursuant to the Plan and
all other parties in interest shall, from time to time, prepare, execute, and deliver any agreements
or documents and take any other actions as may be necessary or advisable to effectuate the
provisions and intent of the Plan.

C.      Payment of Certain Fees and Expenses

        Without any further notice to or action, order, or approval of the Bankruptcy Court, the
Debtors or Reorganized Debtors, as applicable, shall pay on the Effective Date all then-outstanding
reasonable, undisputed, and documented unpaid fees and expenses incurred on or before the
Effective Date by all of the attorneys, advisors, and other professionals payable under the Plan and
the Restructuring Support Agreement, including the Trustee Restructuring Expenses and all fees
and expenses set forth in Section 8(f) of the Restructuring Support Agreement, provided, however,
that this paragraph shall not apply to Professional Fee Claims, which shall be paid in accordance
with Article II.C.

D.      Reservation of Rights

        Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the
Bankruptcy Court has entered the Confirmation Order. None of the Filing of the Plan, any
statement or provision contained in the Plan, or the taking of any action by any Debtor with respect
to the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be an
admission or waiver of any rights of any Debtor with respect to the Holders of Claims or Interests
prior to the Effective Date.

E.      Successors and Assigns

        The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be
binding on, and shall inure to the benefit of any heir, executor, administrator, successor or assign,
Affiliate, officer, director, agent, representative, attorney, beneficiary, or guardian, if any, of each
Entity.

F.      Service of Documents

                                                  63
             Case 20-11570-LSS        Doc 355-1       Filed 08/21/20    Page 69 of 77




        All notices, requests, and demands to or upon the Debtors to be effective shall be in writing
(including by facsimile transmission) and, unless otherwise expressly provided in the Plan, shall
be deemed to have been duly given or made when actually delivered or, in the case of notice by
facsimile transmission, when received and telephonically confirmed, addressed as follows:

       If to the Debtors:

       Senior Vice President, Chief Legal Officer and Secretary
       Pyxus International, Inc.
       8001 Aerial Center Parkway
       P.O. Box 2009
       Morrisville, North Carolina 27560-8417

       Attention:      Chief Legal Officer
       Email:          woquinn@pyxus.com

       With copies to:

       Simpson Thacher & Bartlett LLP
       425 Lexington Avenue
       New York, New York 10017

       Attention:      Sandeep Qusba
                       Michael Torkin
                       Nicholas Baker
       E-mail:         squsba@stblaw.com
                       michael.torkin@stblaw.com
                       nbaker@stblaw.com

       and

       Young Conaway Stargatt & Taylor, LLP
       1000 North King Street
       Wilmington, DE 19801

       Attention:      Pauline K. Morgan
                       Kara Hammond Coyle
       E-mail:         pmorgan@ycst.com
                       kcoyle@ycst.com

       If to the Ad Hoc First Lien Group represented by the First Lien Notes
       Representatives:

       Stroock & Stroock & Lavan LLP
       180 Maiden Lane
       New York, New York 10038-4982


                                                 64
           Case 20-11570-LSS         Doc 355-1       Filed 08/21/20    Page 70 of 77




       Attention:     Kristopher M. Hansen
                      Jonathan D. Canfield
                      Allison Miller
       Email:         khansen@stroock.com
                      jcanfield@stroock.com
                      amiller@stroock.com

       If to a Consenting First Lien Noteholder or Consenting Second Lien Noteholder that
       is represented by the Crossholder Notes Representatives:

       Wachtell, Lipton, Rosen & Katz
       51 West 52nd Street
       New York, New York 10019

       Attention:     Joshua Feltman
                      Benjamin S. Arfa
       Email:         jafeltman@wlrk.com
                      bsarfa@wlrk.com

        After the Effective Date, the Reorganized Debtors shall have the authority to send a notice
to Entities that continue to receive documents pursuant to Bankruptcy Rule 2002 requiring such
Entity to File a renewed request to receive documents pursuant to Bankruptcy Rule 2002. After
the Effective Date, the Reorganized Debtors are authorized to limit the list of Entities receiving
documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such renewed
requests.

G.     Entire Agreement

        Except as otherwise indicated, and without limiting the effectiveness of the Restructuring
Support Agreement, the Plan (including, for the avoidance of doubt, the Plan Supplement)
supersedes all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and
integrated into the Plan.

H.     Plan Supplement Exhibits

        All exhibits and documents included in the Plan Supplement are incorporated into and are
a part of the Plan as if set forth in full in the Plan. After the exhibits and documents are Filed,
copies of such exhibits and documents shall be made available upon written request to the Debtors’
counsel at the address above or by downloading such exhibits and documents from
https://cases.primeclerk.com/Pyxus         or     the    Bankruptcy       Court’s   website      at
www.del.uscourts.gov/bankruptcy. The documents considered in the Plan Supplement are an
integral part of the Plan and shall be deemed approved by the Bankruptcy Court pursuant to the
Confirmation Order.




                                                65
            Case 20-11570-LSS          Doc 355-1      Filed 08/21/20    Page 71 of 77




I.     Non-Severability

        Except as set forth in Article VIII of the Plan, the provisions of the Plan, including its
release, injunction, exculpation and compromise provisions, and the Definitive Restructuring
Documents, are mutually dependent and non-severable. The Confirmation Order shall constitute a
judicial determination and shall provide that each term and provision of the Plan and the Definitive
Restructuring Documents are: (1) valid and enforceable pursuant to their terms; (2) integral to the
Plan and may not be deleted or modified without the consent of the Debtors; and (3) non-severable
and mutually dependent.

J.     Votes Solicited in Good Faith

        Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes
on the Plan in good faith and in compliance with the Bankruptcy Code, and pursuant to section
1125(e) of the Bankruptcy Code, the Debtors and each of their respective Affiliates, agents,
representatives, members, principals, shareholders, officers, directors, employees, advisors, and
attorneys will be deemed to have participated in good faith and in compliance with the Bankruptcy
Code in the offer, issuance, sale, and purchase of Securities offered and sold under the Plan and
any previous plan, and, therefore, no such parties, individuals, or the Reorganized Debtors will
have any liability for the violation of any applicable law, rule, or regulation governing the
solicitation of votes on the Plan or the offer, issuance, sale, or purchase of the Securities offered
and sold under the Plan and any previous plan.

K.     Waiver or Estoppel

       Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert
any argument, including the right to argue that its Claim or Interest should be Allowed in a certain
amount, in a certain priority, secured or not subordinated by virtue of an agreement made with the
Debtors or their counsel, or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, or papers Filed with the Bankruptcy Court prior to the Confirmation Date.

L.     Closing of Chapter 11 Cases

        On or after the Effective Date, the Reorganized Debtors shall be authorized, subject to
compliance with Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court, at any
time to submit an order or separate orders to the Bankruptcy Court under certification of counsel
closing any of the Chapter 11 Cases (collectively, when closed, the “Closing Cases”) without
prejudice to the rights of any party in interest to seek to reopen such Chapter 11 Cases, and (1) all
motions, contested matters, adversary proceedings, and other matters with respect to such Closing
Cases shall be administered in the remaining Chapter 11 Cases of one or more Debtors, without
prejudice to the rights of any party in interest, (2) the caption of the remaining Chapter 11 Cases
shall be amended as necessary to reflect the closure of the applicable Closing Cases, and (3) a
docket entry shall be made by the clerk of the Bankruptcy Court in each of the Closing Cases that
reflects the closure of those cases pursuant hereto.




                                                 66
            Case 20-11570-LSS   Doc 355-1      Filed 08/21/20   Page 72 of 77




Dated: August 13, 2020          Respectfully submitted,


                                By:     /s/ Joel L. Thomas
                                Name: Joel L. Thomas
                                Title: Chief Financial Officer
                                PYXUS INTERNATIONAL, INC., on behalf of itself and
                                all other Debtors

                                Prepared by:

                                YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                Pauline K. Morgan (No. 3650)
                                Kara Hammond Coyle (No. 4410)
                                Ashley E. Jacobs (No. 5635)
                                Tara C. Pakrouh (No. 6192)
                                1000 North King Street
                                Wilmington, Delaware 19801
                                Telephone:    (302) 571-6600
                                Facsimile:    (302) 571-1253
                                Email:        pmorgan@ycst.com
                                              kcoyle@ycst.com
                                              ajacobs@ycst.com
                                              tpakrouh@ycst.com

                                - and -

                                SIMPSON THACHER & BARTLETT LLP

                                Sandeep Qusba (admitted pro hac vice)
                                Michael H. Torkin (admitted pro hac vice)
                                Kathrine A. McLendon (admitted pro hac vice)
                                Nicholas E. Baker (admitted pro hac vice)
                                425 Lexington Avenue
                                New York, New York 10017
                                Telephone:    (212) 455-2000
                                Facsimile:    (212) 455-2502
                                Email:        squsba@stblaw.com
                                              michael.torkin@stblaw.com
                                              kmclendon@stblaw.com
                                              nbaker@stblaw.com

                                Counsel to the Debtors and Debtors in Possession




                                          67
Case 20-11570-LSS   Doc 355-1   Filed 08/21/20   Page 73 of 77




                         Exhibit B

                    Confirmation Notice
              Case 20-11570-LSS            Doc 355-1        Filed 08/21/20        Page 74 of 77




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                            §
    In re:                                                  §      Chapter 11
                                                            §
    PYXUS INTERNATIONAL, INC., et al.,1                     §
                                                            §      Case No. 20-11570 (LSS)
                               Debtors.                     §
                                                            §      (Jointly Administered)
                                                            §
                                                            §      Ref: Docket No. ___


        NOTICE OF (I) ENTRY OF ORDER (A) APPROVING THE ADEQUACY OF
       THE DISCLOSURE STATEMENT AND THE PREPETITION SOLICITATION
     PROCEDURES AND (B) CONFIRMING THE AMENDED JOINT PREPACKAGED
     PLAN OF REORGANIZATION; (II) OCCURRENCE OF EFFECTIVE DATE; AND
                       (III) DEADLINES FOR FILING CLAIMS

PLEASE TAKE NOTICE THAT:

      1. Confirmation of the Plan. On August ____, 2020 the United States Bankruptcy Court
      for the District of Delaware (the “Bankruptcy Court”) entered its Order (I) Approving the
      Adequacy of the Disclosure Statement and the Prepetition Solicitation Procedures and
      (II) Confirming the Amended Joint Prepackaged Plan of Reorganization [Docket No. ___] (the
      “Confirmation Order”), which, among other things, confirmed the Amended Joint
      Prepackaged Plan of Reorganization of Pyxus International, Inc. and Its Affiliated Debtors
      [Docket No. ___] (as confirmed, the “Plan”).2 Copies of the Confirmation Order and the Plan
      may be obtained free of charge at http://cases.primeclerk.com/pyxus.

      2. Effective Date. The Effective Date of the Plan occurred on August ___, 2020. Each of
      the conditions precedent to the Effective Date has been satisfied or waived in accordance with
      the terms of the Plan.

      3. Bar Date for Professional Fee Claims. In accordance with Article II.C.2 of the Plan, any
      Professional asserting a Professional Fee Claim for services rendered before the Confirmation
      Date must file and serve and application for final allowance of such Professional Fee Claim no



1 The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.

2 Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
Confirmation Order.
               Case 20-11570-LSS                Doc 355-1         Filed 08/21/20   Page 75 of 77




     later than September ___, 20203 on the following parties: the Reorganized Debtors, 8001
     Aerial Center Parkway, Morrisville, NC 27560 Attn: Chief Legal Officer
     (woquinn@pyxus.com); (b) co-counsel to the Reorganized Debtors, (i) Simpson Thacher &
     Bartlett LLP, 425 Lexington Avenue, New York, New York 10017, Attn: Sandeep Qusba and
     Michael H. Torkin (squsba@stblaw.com and michael.torkin@stblaw.com) and (ii) Young
     Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,
     Delaware 19801, Attn: Pauline K. Morgan and Kara Hammond Coyle (Pmorgan@ycst.com,
     Kcoyle@ycst.com); (c) the Office of the United States Trustee for the District of Delaware,
     844 North King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: David L.
     Buchbinder (David.L.Buchbinder@usdoj.gov); and (d) any other party that has filed a request
     for notices with the Bankruptcy Court. Any Holder of a Professional Fee Claim that does not
     file and serve such application by such date shall be forever barred from asserting such
     Professional Fee Claim against the Debtors, the Reorganized Debtors, or their respective
     properties, and such Professional Fee Claim shall be deemed discharged as of the Effective
     Date. Objections to Professional Fee Claims must be filed and served on the Reorganized
     Debtors and the applicable Professional no later than thirty (30) days after the filing of the final
     fee application with respect to the Professional Fee Claim; provided, however, any Professional
     who is subject to the Ordinary Course Professionals Order may continue to receive such
     compensation and reimbursement of expenses for services rendered before the Confirmation
     Date, without further Bankruptcy Court order, pursuant to the Ordinary Course Professional
     Order.

     4. Deadline to File Rejection Damages Claim. Proofs of Claim with respect to Claims
     arising from the rejection of Executory Contracts or Unexpired Leases, if any, must be filed
     with the Bankruptcy Court no later than September ___, 2020.4 Any Claims arising from the
     rejection of an Executory Contract or Unexpired Lease not filed within such time will be
     automatically disallowed, forever barred from assertion, and shall not be enforceable
     against, as applicable, the Debtors, the Reorganized Debtors, the Estates or property of
     the foregoing parties, without the need for any objection by the Debtors or Reorganized
     Debtors, as applicable, or further notice to, or action, order or approval of the
     Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the
     Executory Contract or Unexpired Lease shall be deemed fully satisfied, released and
     discharged, and be subject to the permanent injunction set forth in Article VIII.H. of the
     Plan, notwithstanding anything in a Proof of Claim to the contrary.

     5. Discharge, Release, Exculpation, Injunction and Related Provisions. The Bankruptcy
     Court has approved certain discharge, release, exculpation, injunction and related provisions
     in Article VIII of the Plan. The Plan and the Confirmation Order contain other provisions that
     may affect your rights. You are encouraged to review the Plan and the Confirmation Order in
     their entirety.




3   To be the date that is thirty (30) days after the Effective Date.

4   To be the date that is thirty (30) days after the Effective Date.




                                                              2
        Case 20-11570-LSS         Doc 355-1      Filed 08/21/20     Page 76 of 77




6. Binding Effect. Effective as of the Effective Date, except as expressly provided in the
Plan or the Confirmation Order, the terms of the Plan (including the Plan Supplement and the
exhibits thereto and all Restructuring Steps described therein) and the Confirmation Order are
immediately effective and enforceable and deemed binding upon the Debtors, the Reorganized
Debtors, and any and all Holders of Claims or Interests (irrespective of whether Holders of
such Claims of Interests are deemed to have accepted or rejected the Plan), all Entities that are
parties to or are subject to the Plan, each Entity acquiring property under the Plan and any and
all non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtors.



                         [Remainder of page intentionally left blank]




                                             3
         Case 20-11570-LSS    Doc 355-1   Filed 08/21/20   Page 77 of 77




Dated: August ___, 2020        YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware

                               Pauline K. Morgan (No. 3650)
                               Kara Hammond Coyle (No. 4410)
                               Tara C. Pakrouh (No. 6192)
                               Rodney Square
                               1000 North King Street
                               Wilmington, Delaware 19801
                               Telephone:    (302) 571-6600
                               Facsimile:    (302) 571-1253
                               Email:        pmorgan@ycst.com
                                             kcoyle@ycst.com
                                             tpakrouh@ycst.com

                               - and -

                               SIMPSON THACHER & BARTLETT LLP

                               Sandeep Qusba (admitted pro hac vice)
                               Michael H. Torkin (admitted pro hac vice)
                               Kathrine A. McLendon (admitted pro hac vice)
                               Nicholas E. Baker (admitted pro hac vice)
                               Daniel L. Biller (admitted pro hac vice)
                               Jamie J. Fell (admitted pro hac vice)
                               425 Lexington Avenue
                               New York, New York 10017
                               Telephone:      (212) 455-2000
                               Facsimile:      (212) 455-2502
                               Email:          squsba@stblaw.com
                                               michael.torkin@stblaw.com
                                               kmclendon@stblaw.com
                                               nbaker@stblaw.com
                                               daniel.biller@stblaw.com
                                               jamie.fell@stblaw.com

                               Counsel for the Reorganized Debtors
